 

Exhibit 10.1 

 

Execution Version

 

ASSET PURCHASE AGREEMENT

 

BY AND AMONG

 

EVAPORATED METAL FILMS CORPORATION (“Buyer”),

 

DYNASIL CORPORATION OF AMERICA (“Dynasil”),

 

DICHROTEC THIN FILMS, LLC (“Seller”)

 

AND

 

SYNCROLITE, LLC (“Parent”)

 



 

 

June 26, 2014 

 



 

 

 

 

 

TABLE OF CONTENTS

    Page       Article 1 SALE AND PURCHASE OF ASSETS 1       1.1 Purchased
Assets 1       1.2 Assets Excluded from Sale 2       1.3 Liabilities 3       1.4
Purchase Price 4       1.5 Payment of Purchase Price 4       1.6 Transfer of
Purchased Assets and Assumption of Assumed Liabilities 5       1.7 Closing 5    
  1.8 Allocation of Purchase Price 5       1.9 Transfer Taxes 6       1.10
Withholding 6       Article 2 REPRESENTATIONS AND WARRANTIES OF SELLER AND
PARENT 6       2.1 Organization and Qualification 7       2.2 Authority to
Execute and Perform Agreements 7       2.3 Noncontravention 7       2.4
Capitalization; Subsidiaries 7       2.5 Financial Statements 8       2.6
Undisclosed Liabilities; Prepayments; Indebtedness 8       2.7 Compliance with
Laws 8       2.8 Tax Matters 9       2.9 Litigation 10       2.10 Properties;
Title to Assets 10       2.11 Intellectual Property 11       2.12 Contracts and
Other Agreements 12       2.13 Employee Relations 13       2.14 Employee Plans
13       2.15 Environmental Matters 14       2.16 Permits 14       2.17 Broker’s
Fee 15       2.18 Full Disclosure 15       2.19 Solvency 15

 

 

 

 

TABLE OF CONTENTS

(continued)

    Page       Article 3 REPRESENTATIONS AND WARRANTIES OF PARENT 16       3.1
Title to Seller Interests 16       3.2 Organization and Qualification 16      
3.3 Authority to Execute and Perform Agreements 16       3.4 Noncontravention 16
      3.5 Litigation 17       3.6 Broker’s Fee 17       3.7 Disclosures 17      
3.8 Investment Representations 17       Article 4 REPRESENTATIONS AND WARRANTIES
OF BUYER 18       4.1 Organization and Qualification 18       4.2 Authority to
Execute and Perform Agreements 18       4.3 Noncontravention 19       4.4
Broker’s Fee 19       4.5 Legal Proceedings 19       Article 5 REPRESENTATIONS
AND WARRANTIES OF DYNASIL 19       5.1 Organization and Qualification 19      
5.2 Authority to Execute and Perform Agreements 19       5.3 Broker’s Fee 20    
  5.4 Valid Issuance of Shares 20       Article 6 COVENANTS AND AGREEMENTS 20  
    6.1 Further Assurances 20       6.2 Assignment of Contracts 21       6.3
Employment of Seller Employees and Benefit Plan Matters 21       6.4 Use of
Seller Intellectual Property 22       6.5 Public Announcements 22       6.6 Fees
and Expenses 23       6.7 New York State Grant 23       Article 7 CONDITIONS
PRECEDENT TO THE OBLIGATION OF BUYER AND DYNASIL TO CLOSE 24       7.1
Representations, Warranties and Covenants 24

 

 

 

 

TABLE OF CONTENTS

(continued)

    Page       7.2 Consents 24       7.3 Corporate Certificates 24       7.4
Manager’s Certificate 24       7.5 Closing of Line of Credit 25       7.6
Instruments of Transfer 25       7.7 FIRPTA Certificate 25       7.8 Exclusive
Supply Agreement 25       7.9 Equipment Lease 25       7.10 Lien Releases 25    
  7.11 Transition Services Agreement 25       Article 8 CONDITIONS PRECEDENT TO
THE OBLIGATION OF SELLER AND PARENT TO CLOSE 25       8.1 Representations,
Warranties and Covenants 25       8.2 Corporate Certificates 26       8.3
Certificate of Secretary 26       8.4 Instruments of Transfer 26       8.5
Exclusive Supply Agreement 26       8.6 Equipment Lease 26       8.7 Transition
Services Agreement 26       Article 9 INDEMNIFICATION 26       9.1 Survival 26  
    9.2 Obligation of Seller and Parent to Indemnify 26       9.3 Obligation of
Buyer and Dynasil to Indemnify 27       9.4 Satisfaction of Indemnification
Claims 27       9.5 Limitation on Indemnification 28       9.6 Assertion of
Claims 28       9.7 Tax Treatment 30       Article 10 NON-COMPETITION AND
NON-SOLICITATION COVENANTS 30       10.1 Non-Competition and Non-Solicitation 30
      10.2 Confidentiality 31       10.3 Reasonable Restraint 31

 

 

 

 

TABLE OF CONTENTS

(continued)

    Page       10.4 Severability; Reformation 31       10.5 Independent Covenant
31       10.6 Materiality 32       Article 11 DEFINITIONS 32       Article 12
MISCELLANEOUS 39       12.1 Notices 39       12.2 Entire Agreement 40       12.3
Governing Law 40       12.4 Binding Effect; No Assignment; No Third-Party
Beneficiaries 40       12.5 Article, Section Headings, Construction 40      
12.6 Counterparts 40       12.7 Severability 40       12.8 Submission to
Jurisdiction; Waiver 41       12.9 Waiver Of Jury Trial 41       12.10
Amendment; Waiver 41       12.11 Enforcement 41       12.12 Authority to Act on
Behalf of Seller 42       12.13 Rules of Construction 42

 

 

 

 

INDEX OF EXHIBITS AND SCHEDULES

 

Schedule 1.1(b) Tangible Personal Property Schedule 1.1(f) Acquired Agreements
Schedule 1.2 Excluded Assets Schedule 6.5(a) Designated Employees        
Section 2.1 Organization and Qualification Section 2.3 Noncontravention Section
2.5(a) Financial Statement Section 2.5(b) Absence of Changes Section 2.6
Undisclosed Liabilities; Prepayments; Indebtedness Section 2.7 Compliance with
Laws Section 2.8(b) Tax Matters Section 2.9 Litigation Section 2.10(a) Title to
Assets Section 2.10(b) Equipment List Section 2.11(a)(iv) Unregistered
Intellectual Property Section 2.11(a)(vi) Intellectual Property Matters Section
2.12 Contracts Section 2.12(b) Contract Liabilities Section 2.13 Seller
Employees Section 2.14(a) Employee Plans Section 2.14(c) Leased Employees;
Independent Contractors Section 2.15(a) Environmental Section 2.16 Permits
Section 3.4 Noncontravention Section 10.1 Permitted Activities

 

Exhibit A Form of Bill of Sale Exhibit B Form of Assignment and Assumption
Agreement Exhibit C Form of Exclusive Supply Agreement Exhibit D Form of
Equipment Lease     Exhibit E Transition Services

 

 

 

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) dated as of June 26, 2014 is
entered into by and among Evaporated Metal Films Corporation, a Delaware
corporation (“Buyer”), Dynasil Corporation of America, a Delaware corporation
(“Dynasil”), DichroTec Thin Films, LLC, a New York limited liability company
(the “Seller”), and Syncrolite, LLC, a Texas limited liability company
(“Parent”). Buyer, Dynasil, Seller and Parent are sometimes collectively
referred to herein as the “Parties”. Any defined terms not otherwise defined in
a particular section shall have the meanings set forth in Article 11.

 

WHEREAS, Seller is engaged, among other things, in the business of manufacturing
optical thin films for light management solutions (the “Business”); and

 

WHEREAS, Seller wishes to sell to Buyer, and Buyer wishes to purchase,
substantially all of Seller’s assets, in exchange for cash, shares of common
stock, par value $0.0005 per share, of Dynasil (the “Common Stock”), and the
assumption by Buyer of certain specified liabilities, upon the terms and
conditions of this Agreement;

 

NOW THEREFORE, in consideration of the mutual representations, warranties and
covenants set forth below, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereby
agree as follows:

 

Article 1

SALE AND PURCHASE OF ASSETS

 

1.1          Purchased Assets. Subject to the provisions of this Agreement and
specifically Section 1.2 below, at the Closing, Seller shall sell, convey,
assign, transfer and deliver to Buyer, and Buyer shall purchase and acquire from
Seller, free and clear of any Liens (other than Permitted Liens), all of
Seller’s right, title and interest in and to all of Seller’s properties, assets
and rights, tangible and intangible, of every nature, kind and description,
wherever located, that exist as of the Closing Date, other than the Excluded
Assets (collectively, the “Purchased Assets”), including, without limitation,
the following:

 

(a)          all inventory (including without limitation finished goods, work in
process and raw materials) and prepaid expenses of Seller;

 

(b)          all furniture, fixtures, equipment, computers, machinery, motor
vehicles and other tangible personal property used or held for use by Seller,
including, without limitation, any and all of the foregoing listed in Schedule
1.1(b);

 

(c)          all Seller Intellectual Property;

 

(d)          all goodwill relating to the Business as a going concern and all
other intangible assets, including, without limitation, all telephone and
facsimile numbers of Seller;

 

1

 

 

(e)          all data, files, books and records (including employment, billing,
financial and accounting records), business plans, strategies, marketing and
other documents and information maintained by Seller (whether in print,
electronic or other media and including, without limitation, all customer and
supplier and prospective customer and supplier lists and files, and referral
sources), and all computer software and databases used by Seller; provided,
however, Seller shall retain copies of, and access to, all books and records
(including employment, billing, financial and accounting records) reasonably
needed by Seller following the Closing;

 

(f)          all of the rights of Seller under the contracts (including any
customer deposits and pre-paid revenue thereunder, all of which is set forth on
Schedule 1.1(f), but specifically excluding any of Parent’s pre-paid revenue and
customer deposits), commitments, leases, licenses and agreements listed on
Schedule 1.1(f) (collectively, the “Acquired Agreements”);

 

(g)          all of Seller’s Permits (including, without limitation, those
listed in Section 2.16 of the Seller Disclosure Schedule), and all pending
applications therefor and pending renewals thereof, in each case to the extent
transferable to Buyer;

 

(h)          all Actions of any kind of Seller (including, but not limited to,
rights to insurance proceeds related to the Purchased Assets and rights under
and pursuant to all warranties, representations and guarantees made by customers
of Seller or suppliers of products, services, materials or equipment to Seller,
in each case, related to the Purchased Assets);

 

(i)          to the extent legally assignable, all rights of Seller pursuant to
any confidentiality and/or restrictive covenant agreements with current and
former employees and consultants; and

 

(j)          copies of all personnel records relating to the Continuing
Employees that Seller is required by law to retain in its possession.

 

1.2           Assets Excluded from Sale. Notwithstanding the foregoing, the
Purchased Assets shall not include any of the following assets, rights and
properties of Seller (collectively, the “Excluded Assets”), all of which shall
be retained by Seller:

 

(a)          all accounts receivable of Seller with respect to the Business;

 

(b)          all of the rights arising under those Contracts that are not
Acquired Agreements;

 

(c)          all of Seller’s cash (excluding any of Seller’s customer deposits
and pre-paid revenue under the Acquired Agreements), cash equivalents and bank
accounts;

 

(d)          all of Seller’s minute books and similar organizational records,
Tax Returns (and any notes, work papers, files, or documents relating thereto),
and, to the extent that Seller is prohibited from transferring to Buyer, or is
required to maintain, such records pursuant to applicable Laws and Regulations,
records related to employees and employee benefit plans (other than the
personnel files of the Continuing Employees) and any other books or records;

 

2

 

 

(e)          all of Seller’s insurance policies and all rights to claims and
proceeds thereunder, except to the extent related to the Purchased Assets;

 

(f)          all Employee Plans and any trusts or other assets attributable
thereto;

 

(g)          all of Seller’s rights under this Agreement and the consideration
to be paid to Seller hereunder; and

 

(h)          all of the other assets, rights and properties set forth on
Schedule 1.2.

 

1.3         Liabilities.

 

(a)          Assumed Liabilities. At the Closing, Buyer shall assume and agree
to pay, perform or discharge, or cause to be paid, performed or discharged, when
due, only the following Liabilities, but excluding the Excluded Liabilities, of
Seller relating to the Purchased Assets and the Business (collectively, the
“Assumed Liabilities”):

 

(i)          all performance obligations under the Acquired Agreements required
to be performed after the Closing, all the benefits of which are assigned to
Buyer pursuant to this Agreement; and

 

(ii)         any obligations to Continuing Employees to the extent set forth in
Section 6.3(c).

 

The assumption of the Assumed Liabilities by Buyer hereunder shall not enlarge
any rights of third parties under contracts or arrangements with Buyer or
Seller. Nothing herein shall prevent Buyer from contesting in good faith any of
the Assumed Liabilities.

 

(b)          Excluded Liabilities. Seller shall be responsible for any and all
of its Liabilities not included within the Assumed Liabilities, and Buyer shall
not assume or be liable for any Liabilities of Seller other than the Assumed
Liabilities (collectively, the “Excluded Liabilities”), including without
limitation:

 

(i)          any Liability related to the ownership or operation by Seller of
the Purchased Assets or the Business, other than the Assumed Liabilities;

 

(ii)         any accounts payable and other payment obligations of Seller,
including, without limitation, any accounts payable to Perkin Elmer Inc.;

 

(iii)        any Liability of Seller incurred in connection with this Agreement
and the transactions provided for herein, including without limitation,
brokerage, accounting and counsel fees, and any Liability in connection with the
performance by Seller of its obligations hereunder, but specifically excluding
any Transfer Taxes arising from the transactions contemplated by this Agreement;

 

3

 

 

(iv)        any liability or obligation for any Taxes (excluding any Transfer
Taxes arising from the transactions contemplated by this Agreement), including
without limitation, (A) any Tax of Seller or Parent with respect to any taxable
period (or portion thereof), whether before or after the Closing Date, (B) for
any Tax resulting from or attributable to the consummation of the transactions
contemplated by this Agreement, but specifically excluding any Transfer Taxes,
or (C) any Taxes relating to the ownership or operation of the Purchased Assets
or the Business for the taxable periods ending on or before the Closing Date;

 

(v)         any Liability of Seller arising out of or relating to any contract,
lease, license or agreement that is not an Acquired Agreement;

 

(vi)        any Liability of Seller under any Employee Plan or any Liability
relating to wages, salary, payroll, accrued vacation, accrued sick leave,
workers’ compensation, unemployment benefits, pension benefits, employee stock
option or profit-sharing plans, health care plans or benefits or any other plans
or benefits of any kind for Seller’s current and/or former employees, except to
the extent set forth in Section 6.3(c);

 

(vii)       any Litigation against Seller or Buyer by any Person relating to the
Business or otherwise relating to the Purchased Assets prior to the Closing
Date, whether or not such Litigation is known, unknown, pending, threatened or
asserted before, on or after the Closing Date; and

 

(viii)      any Liability arising out of or relating to any violation of Laws
and Regulations by Seller.

 

1.4         Purchase Price. In consideration of the sale of the Purchased Assets
by Seller to Buyer, and subject to the satisfaction or waiver by the appropriate
party of all conditions set forth herein, Buyer (or Dynasil with respect to the
issuance of the Shares (as defined below)) shall:

 

(a)          assume the Assumed Liabilities;

 

(b)          issue to Parent 700,000 shares (the “Shares”) of Common Stock (the
“Stock Purchase Price”); and

 

(c)          pay to Seller the sum of $500,000, plus the $25,000 security
deposit held by Rochester Business Center LLC, in cash by wire transfer to an
account specified by Seller (the “Cash Purchase Price” and together with the
Stock Purchase Price, the “Purchase Price”).

 

1.5         Payment of Purchase Price. At the Closing, Buyer (or Dynasil with
respect to the issuance of the Shares) shall pay Seller the Purchase Price by:

 

(a)          directing the Transfer Agent to promptly issue to Dynasil for
delivery to Parent, a stock certificate representing 600,000 Shares of the Stock
Purchase Price in the name of Parent;

 

4

 

 

(b)          directing the Transfer Agent to promptly issue to Dynasil, in its
capacity as escrow agent (the “Escrow Agent”), a stock certificate representing
50,000 Shares of the Stock Purchase Price in the name of Parent (the “Escrow
Shares”, including all dividends, distributions or earnings attributable
thereto, collectively, the “Escrow Fund”), for the purpose of securing the
indemnification rights of Buyer under this Agreement, and a stock certificate
representing 50,000 Shares of the Stock Purchase Price in the name of Parent
(the “Grant Holdback Shares”, including all dividends, distributions or earnings
attributable thereto, collectively, the “Grant Holdback Fund”), for the purpose
of securing the indemnification rights of Buyer pursuant to Section 9.2(b) of
this Agreement. Any dividends, distributions or earnings on the Escrow Shares
held in the Escrow Fund and on the Grant Holdback Shares held in the Grant
Holdback Fund shall be deposited by the Escrow Agent into separate interest
bearing bank accounts established by the Escrow Agent for such purpose. The
Escrow Agent shall comply with the procedures pertaining to the Escrow Fund, the
Grant Holdback Fund and any disputes related thereto as set forth in Article 9
below. Voting rights to the Escrow Shares and the Grant Holdback Shares shall be
exercisable by Parent. Twelve months after the Closing Date (the “Escrow Release
Date”), the Escrow Agent will deliver the remaining Escrow Shares in the Escrow
Fund, if any, and any dividends, distributions or earnings with respect to such
Escrow Shares then held in the Escrow Fund and accrued interest thereon, to
Parent; provided, however, that subject to and in accordance with the terms of
Article 9, the Escrow Agent shall withhold from delivery of the Escrow Fund such
number of Escrow Shares as shall have a value, based upon the per share average
closing price for the preceding 10 days of the Escrow Shares at the Escrow
Release Date, equal to any amounts then in dispute relating to indemnification
obligations arising under this Agreement, provided further that the withheld
Escrow Shares, to the extent not applied in satisfaction of indemnification
obligations pursuant to Article 9, shall be delivered to Parent upon resolution
of such dispute. Twenty-Four months after the Closing Date (the “Grant Holdback
Release Date”), the Escrow Agent will deliver the remaining Grant Holdback
Shares in the Grant Holdback Fund, if any, and any dividends, distributions or
earnings with respect to such Grant Holdback Shares then held in the Grant
Holdback Fund and accrued interest thereon, to Parent; provided, however, that
subject to and in accordance with the terms of Article 9, the Escrow Agent shall
withhold from delivery of the Grant Holdback Fund such number of Grant Holdback
Shares as shall have a value, based upon the per share average closing price for
the preceding 10 days of the Grant Holdback Shares at the Grant Holdback Release
Date, equal to any amounts then in dispute relating to indemnification
obligations arising pursuant to Section 9.2(b) of this Agreement, provided
further that the withheld Grant Holdback Shares, to the extent not applied in
satisfaction of indemnification obligations pursuant to Section 9.2 of this
Agreement, shall be delivered to Parent upon resolution of such dispute;

 

(c)          paying the Cash Purchase Price by wire transfer of immediately
available funds to an account or accounts designated in writing by Seller.

 

1.6         Transfer of Purchased Assets and Assumption of Assumed Liabilities.
At the Closing, Seller shall deliver or cause to be delivered to Buyer all
consents, certificates, documents, instruments and other items reasonably
requested by Buyer to give effect to the transactions contemplated hereby,
including those set forth in clauses (a) through (c) below. Such instruments of
transfer shall include, without limitation, the following: (a) a Bill of Sale
substantially in the form attached hereto as Exhibit A (the “Bill of Sale”); (b)
an Assignment and Assumption Agreement substantially in the form attached hereto
as Exhibit B (the “Assumption Agreement”); and (c) assignments and necessary
approvals, consents and waivers duly executed by Seller, Buyer and all necessary
third parties with respect to all Acquired Agreements and all Permits, to the
extent such Permits are transferable. Seller shall take all requisite steps to
put Buyer in actual possession and operating control of the Purchased Assets and
the Business.

 

5

 

 

1.7         Closing. The closing of the sale and purchase of the Purchased
Assets and the transactions contemplated hereby (the “Closing”) shall take place
on the date hereof (the “Closing Date”), concurrently with the delivery and
execution of this Agreement by the electronic delivery of executed documents,
and shall be deemed effective as of 12:01 A.M. on June 26, 2014.

 

1.8         Allocation of Purchase Price. Within sixty (60) days after the
Closing Date, Buyer shall deliver to Seller a schedule allocating the Purchase
Price and the Assumed Liabilities among the Purchased Assets and the
non-competition and non-solicitation agreements set forth in Article 10 (the
“Allocation Schedule”). The Allocation Schedule shall be prepared in accordance
with Section 1060 of the Code. The Allocation Schedule shall be deemed final
unless Seller notifies Buyer in writing that Seller objects to one or more items
reflected in the Allocation Schedule within fifteen (15) days after delivery of
the Allocation Schedule to Seller. In the event of any such objection, Seller
and Buyer shall negotiate in good faith to resolve such dispute; provided,
however, that if Seller and Buyer are unable to resolve any dispute with respect
to the Allocation Schedule within thirty (30) days after the delivery of the
Allocation Schedule to Seller, such dispute shall be resolved by an impartial,
nationally recognized firm of independent certified public accountants mutually
appointed by Buyer and Seller. The fees and expenses of such accounting firm
shall be borne equally by Buyer, on the one hand, and Seller, on the other hand.
Buyer and Seller also each agree to file Tax Returns (including, without
limitation, Internal Revenue Service Forms 8594 with its federal income tax
return for the taxable year that includes the Closing Date) consistently with
the foregoing and in accordance with Section 1060 of the Code and the applicable
Treasury Regulations, and to act in accordance with such allocation in the
course of any Tax audit, Tax review or Tax litigation relating to this matter.

 

1.9         Transfer Taxes. All transfer, excise, documentary, sales, use,
stamp, registration, and other similar Taxes and fees (including any penalties
and interest) incurred in connection with the consummation of the transactions
contemplated by this Agreement (the “Transfer Taxes”) shall be paid by Buyer,
and Buyer will timely file all necessary Tax Returns and other documentation
with respect to all Transfer Taxes.

 

1.10       Withholding. Each Party shall be entitled to deduct and withhold from
any amounts otherwise payable pursuant to this Agreement (or, as the case may
be, be promptly reimbursed therefor) such amounts as such Party reasonably
determines, after consultation with its counsel, that it is required to deduct
and withhold with respect to the making of such payment under the Code or any
provision of state, local, provincial or foreign Tax law. To the extent that
amounts are so withheld, such withheld amounts shall be treated for all purposes
of this Agreement as having been paid to the person entitled to receipt of the
payment in respect of which such deduction and withholding was made by such
Party. Any such withholding shall be paid by such Party to the appropriate
authorities on a timely basis.

 

6

 

 

Article 2

REPRESENTATIONS AND WARRANTIES
OF SELLER AND PARENT

 

Seller and Parent, jointly and severally, represent and warrant to Buyer that,
except as set forth in the disclosure schedule delivered by Seller to Buyer (the
“Seller Disclosure Schedule”), the statements contained in this Article 2 are
true and correct as of the date hereof. The Seller Disclosure Schedule shall be
arranged in sections and subsections corresponding to the numbered and lettered
sections and subsections contained in this Article 2 and the disclosures in any
section or subsection of the Seller Disclosure Schedule shall qualify the
corresponding section or subsection in this Article 2 and such other
representations and warranties in this Article 2 to the extent it is reasonably
clear from a reading of the disclosure that such disclosure is applicable to
such other representations and warranties. For purposes of this Article 2, the
phrase “to the knowledge of Seller” or any phrase of similar import shall be
deemed to refer to the actual knowledge of each of Jonathan Adamson, Jerry
Trojan and Andy Pomeroy, as well as any other knowledge which such individuals
could reasonably be expected to have possessed had they made reasonable inquiry
with respect to the matter in question. The representations and warranties set
forth in this Article 2 shall be additive to, and not mutually exclusive or in
derogation of, one another.

 

2.1           Organization and Qualification. Seller is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of New York. Seller has the power and authority to own, lease and
operate its assets and to carry on its business as now being conducted. Seller
is duly qualified to transact business as a foreign limited liability company
and is in good standing in all jurisdictions in which such qualification or
authorization is required by law, except for jurisdictions in which the failure
to be so qualified or authorized could not reasonably be expected to have a
Seller Material Adverse Effect. Each jurisdiction in which Seller is qualified
or otherwise authorized to transact business is listed in Section 2.1 of the
Seller Disclosure Schedule. Seller has previously delivered to Buyer complete
and accurate copies of its certificate of formation and operating agreement as
presently in effect (collectively, its “Organizational Documents”).

 

2.2           Authority to Execute and Perform Agreements. Seller has the power
and authority to execute and deliver this Agreement, the Bill of Sale, the
Assumption Agreement, the Exclusive Service Agreement, the Equipment Lease and
all other agreements, certificates and instruments to be delivered by it
hereunder (collectively, the “Transaction Documents”) and to perform fully its
obligations hereunder and thereunder. The execution and delivery of the
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby have been duly authorized by all necessary action on the part
of Seller. This Agreement has been, and the other Transaction Documents when
delivered at the Closing will be, duly executed and delivered by Seller, and
constitute valid and binding obligations of Seller, enforceable against it in
accordance with their respective terms, except to the extent that enforceability
thereof may be limited by bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium and other similar Laws and Regulations affecting the
enforcement of creditors’ rights generally and by general principles of equity.

 

7

 

 

2.3         Noncontravention. Neither the execution, delivery and performance by
Seller of this Agreement and the other Transaction Documents, nor the
consummation by Seller of the transactions contemplated hereby and thereby, will
(a) violate or constitute a breach of any provision of Seller’s Organizational
Documents, (b) except as set forth in Section 2.3 of the Seller Disclosure
Schedule, require on the part of Seller any notice to or filing with, or any
permit, authorization, consent or approval of, any Governmental Entity,
(c) except as set forth in Section 2.3 of the Seller Disclosure Schedule, result
in a breach of, constitute (with or without due notice or lapse of time or both)
a default under, result in the acceleration of obligations under, create in any
Party the right to terminate, modify or cancel, or require any notice, consent
or waiver under, any Contract, (d) result in the imposition of any Liens (other
than Permitted Liens) upon the Purchased Assets, or (e) violate any Order,
Permit, Law or Regulation applicable to the Business, Seller, or the Purchased
Assets.

 

2.4         Capitalization; Subsidiaries. Parent owns all of the issued and
outstanding equity interests of Seller. Seller has no Subsidiaries and does not
own or control, directly or indirectly, any shares of capital stock of any other
corporation or any interest in any partnership, limited liability company, joint
venture or other non-corporate business enterprise.

 

2.5         Financial Statements.

 

(a)          Section 2.5(a) of the Seller Disclosure Schedule includes complete
and accurate copies of (i) the unaudited balance sheet of Seller (the “Seller
Balance Sheet”) at December 31, 2013 and the related statements of operations
and statements of profit and loss for the period from April 17, 2013 to December
31, 2013 (the date of such balance sheet is the “Seller Balance Sheet Date”),
and (ii) the unaudited balance sheet of Seller (the “Seller Interim Balance
Sheet”) at May 30, 2014 (the date of such balance sheet is the “Seller Interim
Balance Sheet Date”) and the related statements of operations and statements of
profit and loss for the five (5) month-period then ended, (the financial
statements in clauses (i) and (ii) collectively, the “Seller Financial
Statements”). The Seller Financial Statements have been prepared from, and are
in accordance in all material respects with, the books and records of Seller and
present accurately and fairly in all material respects the financial condition
and results of operations of Seller as of the dates thereof and for the periods
then ended in accordance with historical and past accounting principles and
practices, consistently applied throughout the periods covered thereby, except
that, the Seller Financial Statements referred to in clause (ii) above are
subject to normal recurring year-end adjustments and do not include footnotes.

 

(b)          Absence of Certain Changes. Except as set forth in Section 2.5(b)
of the Seller Disclosure Schedule, since the Seller Interim Balance Sheet Date,
(a) there have been no changes in the assets, Liabilities or financial condition
of Seller from that reflected in the Seller Interim Balance Sheet, except for
changes in the ordinary course of business and (b) there has occurred no event
or development which, individually or in the aggregate, has had, or could
reasonably be expected to have in the future, a Seller Material Adverse Effect.

 

8

 

 

2.6           Undisclosed Liabilities; Prepayments; Indebtedness. Seller has no
Liabilities (and to the knowledge of Seller there is no reasonable basis for any
Litigation against Seller giving rise to any Liability), except for (i)
Liabilities disclosed in Section 2.5(a) or Section 2.6 of the Seller Disclosure
Schedule, (ii) Liabilities which have arisen since the Seller Interim Balance
Sheet Date incurred in the ordinary course of business consistent with past
practice (none of which results from, arises out of, relates to, is in the
nature of, or was caused by any breach of contract, breach of warranty, tort,
infringement or violation of law, and none of which, individually or in the
aggregate, is material), or (iii) Liabilities incurred in connection with this
Agreement and the transactions contemplated hereby. Except as set forth in
Section 2.6 of the Seller Disclosure Schedule, Seller does not hold, and is not
liable to any customer or other Person for, any deposit or prepaid payment for
goods to be sold or any services to be rendered after the Closing Date. Except
for Indebtedness set forth in Section 2.6 of the Seller Disclosure Schedule,
Seller does not have any Indebtedness.

 

2.7           Compliance with Laws. Except as set forth in Section 2.7 of the
Seller Disclosure Schedule: (a) Seller is in material compliance with all Laws
and Regulations applicable to the conduct of the Business and Purchased Assets,
(b) Seller has not received notice of, and to the knowledge of Seller, there has
never been, any citation, fine or penalty imposed or asserted against Seller for
any violation or alleged violation of such Laws and Regulations, (c) since April
17, 2013, there have not been any material violations of any Laws and
Regulations by Seller in its submissions or reports to any Governmental Entity
that would reasonably be expected to require investigation, corrective action or
enforcement action, and (d) there is no civil, criminal or administrative
action, suit, demand, claim, complaint, hearing, enforcement proceeding or
request for information pending or, to the knowledge of Seller, threatened
relating to the Business or the Purchased Assets.

 

2.8         Tax Matters.

 

(a)          For purposes of this Agreement, (i) “Tax Return” means any return,
declaration, report, claim for refund, information return, or statement, and any
schedule, attachment, or amendment thereto, including without limitation any
consolidated, combined or unitary return or other document (including any
related or supporting information), filed or required to be filed with any
taxing authority in connection with the determination, assessment, collection,
imposition, payment, refund or credit of any federal, state, local or foreign
Tax or the administration of the laws relating to any Tax, and (ii) “Tax” or
“Taxes” means any and all taxes, charges, fees, levies, deficiencies or other
assessments of whatever kind or nature including, without limitation, all net
income, gross income, profits, gross receipts, excise, real or personal
property, sales, ad valorem, withholding, social security, retirement,
employment, unemployment, minimum, estimated, severance, stamp, property,
occupation, environmental, windfall profits, use, service, net worth, payroll,
franchise, license, gains, customs, transfer, recording and other taxes, customs
duty, fees assessments or charges of any kind whatsoever, imposed by any taxing
authority, including any liability therefor as a transferee or successor (under
Section 6901 of the Code or any similar provision of applicable law) or by
contract, as a result of Treasury Regulation Section 1.1502-6 or any similar
provision of applicable law, or as a result of any Tax sharing or similar
agreement, together with any interest, penalties or additions to tax relating
thereto.

 

(b)          Except as set forth on Section 2.8(b) of the Seller Disclosure
Schedule, all Tax Returns required to be filed on or before the date hereof by
or with respect to Seller or the Purchased Assets have been filed within the
time and in the manner prescribed by law. All such Tax Returns were true,
correct and complete in all material respects when prepared, and all Taxes owed
or required to be paid by Seller or with respect to the Purchased Assets,
whether or not shown on any Tax Return, have been paid. Seller has filed Tax
Returns in all jurisdictions where it is required to file and neither Seller nor
Parent has received written notice of any claim by any taxing authority in any
other jurisdiction that Seller or the Purchased Assets are or may be subject to
taxation by that jurisdiction.

 

9

 

 

(c)          There are no Liens with respect to Taxes upon any of the assets or
properties of Seller, other than with respect to Taxes not yet due and payable.

 

(d)          No audit, investigation, examination or administrative or judicial
Tax proceeding is pending or is being conducted, or to the knowledge of Seller,
threatened with respect to Seller or the Purchased Assets. Neither Seller nor
Parent has received any communication from any taxing authority which has caused
or should reasonably cause them to believe that an audit is forthcoming. No
deficiency for any Taxes has been proposed, or is expected to be proposed,
against Seller or with respect to the Purchased Assets, which deficiency has not
been paid in full, and Seller does not know of any basis for the assertion of a
Tax deficiency against it. No issue relating to Seller or with respect to the
Purchased Assets or involving any Tax for which Seller might be liable has been
resolved in favor of any taxing authority in any audit or examination which, by
application of the same principles, could reasonably be expected to result in a
deficiency for Taxes for any other period.

 

2.9         Litigation. There are no outstanding Orders of any Governmental
Entity against Seller, the Purchased Assets, or the Business. Except as set
forth in Section 2.9 of the Seller Disclosure Schedule, there is no Litigation
pending or, to the knowledge of Seller, threatened against Seller, the Purchased
Assets, or the Business. There is no Litigation by Seller pending or threatened
against any third party with respect to the Business or any of the Purchased
Assets.

 

2.10       Properties; Title to Assets.

 

(a)          All leases and subleases (together with all amendments,
modifications, supplements, renewals or extensions of any thereof) affecting the
real and personal property of the Business (collectively, the “Leases”),
regardless of whether Seller is the landlord or tenant, lessor or lessee
(whether directly or as an assignee or successor in interest) under such Lease,
are in full force and effect, are valid and enforceable in accordance with their
respective terms, and, except as set forth in Section 2.10(a) of the Seller
Disclosure Schedule there is not, any existing default or event of default (or
event which with notice or lapse of time, or both, would constitute a default)
by Seller or, to Seller’s knowledge, any other party that would give rise to any
material claim. Except as set forth in Section 2.10(a) of the Seller Disclosure
Schedule, none of the Leases shall be suspended, terminated, impaired, adversely
modified or become terminable, in whole or in part, as a result of any of the
transactions contemplated by this Agreement.

 

(b)          Seller owns and has good and marketable title to, or, in the case
of leased properties and assets, valid leasehold interests in, all of its
properties and assets, real, personal and mixed, used or held for use in the
Business, including, without limitation, the Purchased Assets, free and clear of
any Liens (other than Permitted Liens and the Syncrolite Security Interest). The
Purchased Assets constitute all the assets, properties and rights, including
without limitation, contractual rights, that are necessary for the conduct of
the Business after the Closing in substantially the same manner as currently
conducted by Seller. No Person other than Buyer has any agreement, option, or
any right (whether by law or contract) capable of becoming an agreement or
option for the purchase or acquisition from Seller of any of the Purchased
Assets. Section 2.10(b) of the Seller Disclosure Schedules contains a list of
equipment owned or used in the operation of the Business and a description of
the condition of such equipment as of June 26, 2014.

 

10

 

 

(c)          As a result of the consummation of the transactions contemplated by
this Agreement and the execution of the instruments of transfer contemplated by
this Agreement, Buyer will own, with good, valid and marketable title, or lease,
under valid and subsisting Leases, or otherwise acquire the interests of Seller
in the Purchased Assets, free and clear of all Liens (other than Permitted
Liens).

 

(d)          Seller makes no representation or warranty regarding the
marketability, value, quality, or condition of the Purchased Assets consisting
of tangible personal property, including, without limitation, the buildings,
plants, structures, machinery, equipment, furniture, leasehold improvements,
fixtures, vehicles, any related capitalized items, all inventory of Seller
(including all finished goods, work in process, raw materials, spare parts and
all other materials and supplies to be used or consumed by Seller in the
production of finished goods), and any other tangible personal property of
Seller used in connection with the Business (the “Personal Property”). Seller
hereby disclaims the implied warranties of merchantability and fitness for a
particular purpose as to the Personal Property and Buyer accepts the Personal
Property “AS IS” and assumes all risks related thereto

 

2.11       Intellectual Property.

 

(a)         As used in this Agreement, the following capitalized terms shall
have meanings set forth below:

 

(i)          “Seller Intellectual Property” means all Intellectual Property
Rights owned or purported to be owned by Seller.

 

(ii)         “Intellectual Property Rights” means all U.S. and foreign:
(A) patents and patent applications, including continuations, divisionals,
renewals, extensions, provisionals, continuations-in-part, or reissues of patent
applications and patents issuing thereon; (B) trademarks, service marks, trade
names, logos, service names, brand names and trade dress rights, whether
registered or unregistered, and all registrations and applications to register
any of the foregoing with any agency or authority; (C) copyrights and mask work
rights, whether registered or unregistered, and all applications, registrations
and renewals thereof; (D) Internet domain name registrations and applications
therefore; (E) inventions, trade secrets and confidential information regarding
the Business, whether patentable or unpatentable and whether or not reduced to
practice, including all confidential formulae, processes, know-how, technical
and clinical data, shop rights, financial, marketing and business data, pricing
and cost information, business and marketing plans and customer and supplier
lists and information and any media or other tangible embodiment thereof and all
descriptions thereof; and (F) any similar or equivalent rights to any of the
foregoing (anywhere in the world).

 

11

 

 

(iii)        “Registered Intellectual Property” means all Intellectual Property
Rights that are the subject of a pending application or an issued patent,
trademark, copyright, domain name, or other similar registration formalizing
exclusive rights.

 

(b)          Section 2.11(a)(iv) of the Seller Disclosure Schedule sets forth a
true, accurate and complete list of all material unregistered trademarks,
service marks, trade names, logos, service names, brand names and trade dress
rights. Seller does not own and none of the Seller Intellectual Property is
Registered Intellectual Property.

 

(c)          Seller owns, is licensed to use, or otherwise has the full legal
right to use, free and clear of any Liens (other than Permitted Liens and
Syncrolite Security Interest), all Seller Intellectual Property. The Seller
Intellectual Property constitutes all of the intellectual property used or held
for use in, the operation of the Business as presently conducted or presently
planned to be conducted. There are no outstanding rights or options (whether or
not currently exercisable), licenses or agreements of any kind relating to the
Seller Intellectual Property. The consummation of the transactions contemplated
herein will not alter, give rise to a restriction or encumbrance with respect
to, extinguish or result in the creation of any Lien with respect to, trigger
any payment or change or alter the amounts owed to or from any third parties
with respect to, or alter any material terms of Seller Intellectual Property
Rights.

 

(d)          To the knowledge of Seller, neither the conduct of the Business by
Seller as presently conducted nor the services or products of Seller infringe,
constitute the misappropriation of, or violate, any Intellectual Property Rights
of any third party. Except as set forth on Section 2.11(a)(vi) of the Seller
Disclosure Schedule, Seller has no knowledge of any claim, and Seller has not
received any notice or other communication (in writing or otherwise) of any
claim, from any person asserting that the Business or any of the services or
products of Seller infringe or may infringe, constitute the misappropriation of,
or violate, any Intellectual Property Rights of another Person.

 

2.12       Contracts and Other Agreements.

 

(a)          Section 2.12 of the Seller Disclosure Schedule (indicating in each
case which of clauses (i) through (xv) is applicable) sets forth a list of all
contracts, commitments and other agreements (whether written or oral) (x) to
which Seller is a party or by which Seller, the Business or any of the assets
and properties of Seller (including the Purchased Assets) are bound and (y) that
require or could require payments to or by, the Seller in excess of $5,000
(collectively, the “Contracts”), including, without limitation, the following:

 

(i)          any agreement with customers or other purchasers of goods or
services from Seller;

 

(ii)         any agreement in which Seller is the purchaser of goods or
services;

 

(iii)        any distributor, sales representative, or similar agreement;

 

12

 

 

(iv)        any agreement (other than this Agreement) for the disposition of a
material portion of the assets of Seller, other than for the sale of inventory
in the ordinary course of business;

 

(v)         any agreement that limits or restricts Seller or its successors from
competing or engaging in any line of business, or in any geographic area or with
any Person (irrespective of the threshold set forth above);

 

(vi)        any lease, sublease or other agreement under which Seller is lessor
or lessee of any real or personal property; and

 

(vii)       any other agreements to which Seller is a party.

 

(b)          Seller has delivered or made available to Buyer or its
representatives true and complete copies of all Contracts (and all amendments or
other modifications thereto). All of such Contracts are valid, in full force and
effect and binding against Seller and, to the knowledge of Seller, the other
parties thereto in accordance with their respective terms. Except as set forth
in Section 2.12(b) of the Seller Disclosure Schedule, Seller has paid in full
all amounts now due from it under all such Contracts, and has satisfied in full
or provided for all of its Liabilities thereunder that are presently required to
be satisfied or provided for. None of Seller or, to Seller’s knowledge, any
other party thereto, is in default of any of its obligations under any such
Contract, nor does any condition exist that with notice or lapse of time or both
would constitute a material default by Seller thereunder.

 

2.13       Employee Relations. Section 2.13 of the Seller Disclosure Schedule
sets forth a list of all employees, officers and consultants of Seller
(collectively, the “Seller Employees”) (including name, title, date of hire and
annual compensation). Except as set forth in Section 2.13 of the Seller
Disclosure Schedule, no Seller Employee has given as of the date hereof notice
of an intention to leave Seller’s employ before or after the Closing. Upon
termination of the employment or engagement of any employees or consultants of
Seller, Buyer shall not be liable, by reason of the purchase of the Purchased
Assets or anything done prior to the Closing Date, to any of such persons for
severance or retention pay or any other payments.

 

2.14       Employee Plans.

 

(a)          Section 2.14(a) of the Seller Disclosure Schedule sets forth a true
and complete list of all pension, savings, profit sharing, retirement, deferred
compensation, employment, workers’ compensation, unemployment benefits, welfare,
fringe benefit, insurance, sick leave, short and long term disability, medical,
dental, death benefit, incentive, bonus, incentive compensation, vacation pay,
paid time off, severance pay and similar plans, programs, agreements, or
arrangements providing employee benefits for current employees, officers,
directors, managers, agents, consultants, independent contractors, contingent
workers, or leased employees or their beneficiaries for which Seller has any
Liability or contingent Liability (the “Employee Plans”), including without
limitation all “employee benefit plans” as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) maintained
by Seller or an ERISA Affiliate or to which Seller or an ERISA Affiliate is a
party or required to contribute.

 

13

 

 

(b)          No Employee Plan is or has ever been subject to Title IV of ERISA.

 

(c)          Except as set forth on Section 2.14(c) of the Seller Disclosure
Schedule, Seller has no “leased employees” within the meaning of Section 414(n)
of the Code or any independent contractors or other individuals who provide
employee-type services but who are not recognized by Seller as employees of
Seller.

 

(d)          With respect to all Employee Plans, (i) such Employee Plans have
been maintained in all material respects in accordance with applicable Laws and
Regulations, including without limitation the Code and ERISA, (ii) if intended
to qualify for special Tax treatment, such Employee Plans meet all requirements
of Laws and Regulations for such treatment, (iii) such Employee Plans which are
not fully insured are fully funded, to the extent required by Law, based upon
reasonable actuarial assumptions, (iv) all required contributions or premium
payments due for such Employee Plans have been made and (v) no Liability exists
or reasonably could be imposed upon the assets of Seller by reason of such
Employee Plans.

 

2.15       Environmental Matters.

 

(a)          Except as set forth in Section 2.15(a) of the Seller Disclosure
Schedule, Seller is in material compliance with and has complied in all material
respects with all applicable Environmental Laws. Except as set forth in
Section 2.15(a) of the Seller Disclosure Schedule, Seller has not generated,
used, handled, transported or stored any Hazardous Materials or shipped any
Hazardous Materials for recycling, treatment, storage or disposal at any site or
facility, except in compliance with all applicable Environmental Laws. To the
knowledge of Seller, except as set forth in Section 2.15(a) of the Seller
Disclosure Schedule, there has been no generation, use, handling, storage or
disposal of Hazardous Materials in violation of any applicable Environmental Law
at any site owned, used or operated by, or premises leased by Seller in
connection with the Business during the period of Seller’s ownership, operation
or lease or, to the knowledge of Seller, prior thereto, nor has there been or,
to Seller’s knowledge, is there threatened, any Release of any Hazardous
Materials into, on, at or from any such site or premises, including, without
limitation, into the ambient air, groundwater, surface water, soils or
subsurface strata, during such period or, to the knowledge of the Seller, prior
thereto, in violation of any applicable Environmental Law or which created or
will create an obligation on the part of Seller to report or respond in any way
to such Release. To the knowledge of Seller, except as set forth in
Section 2.15(a) of the Seller Disclosure Schedule, there is no underground or
aboveground storage tank or other container at any site currently owned, used or
operated by, or premises leased by Seller.

 

(b)          To the knowledge of Seller, no real property currently owned, used
or operated by, or leased by Seller, is the subject of any federal, state or
local civil, criminal or administrative investigation evaluating whether, or
alleging that, any action is necessary to respond to a Release or a threatened
Release of any Hazardous Materials. No such site or premises is listed or, to
the knowledge of Seller, proposed for listing on the National Priorities List or
the Comprehensive Environmental Response, Compensation, and Liability
Information System, both as provided under the federal Comprehensive
Environmental Response, Compensation and Liability Act (“CERCLA”), or any
comparable state or local governmental lists. Neither Seller nor Parent has
received written notification of, and Seller has no knowledge of, any potential
responsibility of Seller pursuant to the provisions of (i) CERCLA, or (ii) any
similar federal, state, local or other Environmental Law.

 

14

 

 

(c)          Seller previously has delivered or made available to Buyer complete
and correct copies of any and all environmental audits or risk assessments, site
assessments, and documentation within its possession or control regarding the
condition of any real property currently or formerly owned, leased or operated
by the Seller, off-site disposal or release of Hazardous Materials, spill
control plans and all other written material correspondence, documents or
communications with any Governmental Entity regarding the foregoing.

 

2.16       Permits. Section 2.16 of the Seller Disclosure Schedule sets forth a
true and complete list of all licenses, permits, franchises, consents,
registrations, certifications, orders, approvals or authorizations of any
Governmental Entity, including, but not limited to, those relating to
environmental matters, public and worker health and safety, buildings, highways
or zoning, material to the operation of the Business (collectively, “Permits”).
Seller has all Permits necessary for the operation of the Business, and all of
such Permits are in full force and effect. Seller is operating in material
compliance with all applicable Permits; any applications for renewal necessary
to maintain any Permit in effect that were due to have been filed prior to the
Closing Date have been filed; and no proceeding is pending or, to the knowledge
of Seller, threatened to revoke, suspend, limit or adversely modify any Permit.
.

 

2.17       Broker’s Fee. No broker, finder, agent or similar intermediary has
acted on behalf of Seller in connection with this Agreement or the transactions
contemplated hereby, and there are no brokerage commissions, finders’ fees or
similar fees or commissions payable in connection herewith based on any
agreement, arrangement or understanding with Seller, or any action taken by or
on behalf of Seller.

 

2.18       Full Disclosure. No representation or warranty by Seller contained in
this Agreement, and no statement contained in the Seller Disclosure Schedule or
any other document, certificate or other instrument delivered by or on behalf of
Seller pursuant to this Agreement, contains any untrue statement of a material
fact or omits to state any material fact necessary, in light of the
circumstances under which it was made, in order to make the statements herein or
therein not misleading.

 

2.19       Solvency.

 

(a)          Seller is not now insolvent and will not be rendered insolvent by
the consummation of the transactions contemplated by this Agreement. As used in
the foregoing sentence, “insolvent” means that the sum of the Indebtedness and
other probable Liabilities of Seller (ignoring, for purposes hereof, any
intercompany indebtedness payable to Parent (“Intercompany Debt”), the payment
of which will be subordinated to any Liabilities to third parties) exceeds the
present fair saleable value of Seller’s assets.

 

15

 

 

(b)          Immediately after giving effect to the consummation of the
transactions contemplated by this Agreement: (i) Seller will be able to pay its
Liabilities as they become due in the ordinary course of its business; (ii)
Seller will not have unreasonably small capital with which to conduct its
present or proposed business; (iii) Seller will have assets (calculated at fair
market value) that exceed its Liabilities (excluding any Intercompany Debt); and
(iv) taking into account all pending and threatened Actions, final judgments
against Seller in Actions for money damages are not reasonably anticipated to be
rendered at a time when, or in amounts such that, Seller will be unable to
satisfy any such judgments promptly in accordance with their terms (taking into
account the maximum probable amount of such judgments in any such Actions and
the earliest reasonable time at which such judgments might be rendered) as well
as all other Liabilities of Seller (excluding Intercompany Debt). The cash
available to Seller, after taking into account all other anticipated uses of the
cash, will be sufficient to pay all such Liabilities (excluding Intercompany
Debt) and judgments promptly in accordance with their terms.

 

Article 3

REPRESENTATIONS AND WARRANTIES OF PARENT

 

Parent hereby represents and warrants to Buyer that the statements contained in
this Article 3 are true and correct as of the date of this Agreement and as of
the Closing Date:

 

3.1         Title to Seller Interests. One hundred percent (100%) of the issued
and outstanding equity interests of Seller (the “Seller Interests”) are owned of
record or beneficially by Parent. Parent has sole voting power and sole
dispositive power with respect to the Seller Interests. Parent has good and
marketable title to the Seller Interests, free and clear of all Liens (other
than Permitted Liens).

 

3.2         Organization and Qualification. Parent is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Texas and has the power and authority to own, lease and operate its
assets and to carry on its business as now being conducted.

 

3.3         Authority to Execute and Perform Agreements. Parent has the power
and authority to execute and deliver the Transaction Documents to which it is a
party and to perform fully its obligations hereunder and thereunder. The
execution and delivery of the Transaction Documents and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of Parent. This Agreement has been, and the other
Transaction Documents to which Parent is a party when delivered at Closing will
be, duly executed and delivered by Parent and constitute valid and binding
obligations of Parent, enforceable against it in accordance with their
respective terms, except to the extent that enforceability thereof may be
limited by bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium and other similar Laws and Regulations affecting the enforcement of
creditors’ rights generally and by general principles of equity.

 

16

 

 

3.4         Noncontravention. Neither the execution, delivery and performance by
Parent of this Agreement and the other Transaction Documents to which it is a
party, nor the consummation by Parent of the transactions contemplated hereby
and thereby will (a) violate or constitute a breach of any provision of the
certificate of formation and operating agreement of Parent, (b) require on the
part of Parent any notice to or filing with, or any permit, authorization,
consent or approval of, any Governmental Entity, (c) result in a breach of,
constitute (with or without due notice or lapse of time or both) a default
under, result in the acceleration of obligations under, create in any party the
right to terminate, modify or cancel, or require any notice, consent or waiver
under, any contract or instrument to which Parent is a party or by which it is
bound or to which any of its assets or properties is subject, (d) result in the
imposition of any Lien (other than Permitted Liens) upon any assets or
properties of Parent or (e) violate any Order or Law or Regulation in effect as
of the Closing Date applicable to Parent or any of its properties or assets.
Except as set forth in Section 3.4 of the Seller Disclosure Schedule, Parent
will not be required to give any notice to or obtain any consent or waiver from
any individual or entity in connection with the execution and delivery of this
Agreement or the Transaction Documents to which it is a party or the
consummation of the transactions contemplated hereby or thereby in order to
avoid a modification or termination of, or a payment or default under, a
contract or agreement with a third party.

 

3.5         Litigation. There is no Litigation pending or, to the knowledge of
Parent, threatened against Parent which questions the validity of this Agreement
or the right of Parent to enter into this Agreement or the Transaction Documents
to which it is a party.

 

3.6         Broker’s Fee. No broker, finder, agent or similar intermediary has
acted on behalf of Parent in connection with this Agreement or the transactions
contemplated hereby, and there are no brokerage commissions, finders’ fees or
similar fees or commissions payable in connection herewith based on any
agreement, arrangement or understanding with Parent or any action taken by or on
behalf of Parent.

 

3.7         Disclosures. No representation or warranty by Parent contained in
this Agreement or any other document, certificate or other instrument delivered
by or on behalf of Parent pursuant to this Agreement, contains any untrue
statement of a material fact or omits to state any material fact necessary, in
light of the circumstances under which it was made, in order to make the
statements herein or therein not misleading.

 

3.8         Investment Representations.

 

(a)          Acquisition Entirely for Own Account. This Agreement is made with
Parent in reliance upon Parent’s representation to Buyer and Dynasil, which by
Parent’s execution of this Agreement, Parent hereby confirms, that the Shares to
be acquired by Parent will be acquired for investment for Parent’s own account,
not as a nominee or agent, and not with a view to the resale or distribution of
any part thereof, and that Parent has no present intention of selling, granting
any participation in, or otherwise distributing the same. By executing this
Agreement, Parent further represents that Parent does not presently have any
contract, undertaking, agreement or arrangement with any Person to sell,
transfer or grant participations to such Person or to any third Person, with
respect to any of the Shares. Parent has not been formed for the specific
purpose of acquiring the Shares. Notwithstanding the foregoing, nothing set
forth in this Section 3.8(a) or the Agreement shall prohibit Parent from
pledging the Shares, other than the Escrow Shares and the Grant Holdback Shares,
as collateral on its credit facility with its third party lender.

 

17

 

 

(b)          Restricted Securities. Parent understands that the Shares have not
been, and will not be, registered under the Securities Act, by reason of a
specific exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of Seller’s representations as expressed herein. Parent
understands that the Shares are “restricted securities” under applicable U.S.
federal and state securities laws and that, pursuant to these laws, Parent must
hold the Shares indefinitely unless they are registered with the Securities and
Exchange Commission and qualified by state authorities, or an exemption from
such registration and qualification requirements is available. Parent
acknowledges that Dynasil has no obligation to register or qualify the Shares.
Parent further acknowledges that if an exemption from registration or
qualification is available (including under Rule 144 adopted under the
Securities Act), it may be conditioned on various requirements including, but
not limited to, the time and manner of sale, the holding period for the Shares,
and on requirements relating to Dynasil which are outside of Parent’s control,
and which Dynasil is under no obligation and may not be able to satisfy. Dynasil
shall use commercially reasonable efforts to instruct its transfer agent to
remove any restricted legend on the Shares, provided that all requirements under
the Securities Act are satisfied.

 

(c)          Legends. Parent understands that the Shares will be notated with
the following legend and any legend required by the securities laws of any state
to the extent such laws are applicable to the Shares represented by the
certificate, instrument, or book entry so legended:

 

“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH TRANSFER MAY BE
EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN
OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”

 

(d)          Accredited Investor. Parent is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.

 

(e)          Residence. The office or offices of Parent in which its principal
place of business is identified is the address or addresses of Parent set forth
in Section 12.1 of this Agreement.

 

Article 4

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to Seller that the statements contained in
this Article 4 are true and correct as of the date of this Agreement and as of
the Closing Date.

 

4.1         Organization and Qualification. Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware.

 

18

 

 

4.2         Authority to Execute and Perform Agreements. Buyer has the corporate
power and authority to enter into, execute and deliver this Agreement and the
other Transaction Documents to which it is a party, and to perform fully its
obligations hereunder and thereunder. The execution and delivery of this
Agreement and the other Transaction Documents to which Buyer is a party, and the
consummation of the transactions contemplated hereby and thereby, have been duly
authorized by all necessary corporate action on the part of Buyer. This
Agreement has been, and the other Transaction Documents to which Buyer is a
party when delivered at Closing will be, duly executed and delivered by Buyer,
and constitute valid and binding obligations of Buyer, enforceable against it in
accordance with their respective terms, except to the extent that enforceability
thereof may be limited by bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium and other similar Laws and Regulations affecting the
enforcement of creditors’ rights generally and by general principles of equity.

 

4.3         Noncontravention. Neither the execution, delivery and performance by
Buyer of this Agreement and the other Transaction Documents to which it is a
party, nor the consummation by Buyer of the transactions contemplated hereby or
thereby, will (a) violate or constitute a breach of any provision of the
Certificate of Incorporation or Bylaws of Buyer, (b) require on the part of
Buyer any notice to or filing with, or any permit, authorization, consent or
approval of, any Governmental Entity, (c) result in a breach of, constitute
(with or without due notice or lapse of time or both) a default under, result in
the acceleration of obligations under, create in any party the right to
terminate, modify or cancel, or require any notice, consent or waiver under, any
contract or instrument to which Buyer is a party or by which it is bound or to
which any of its assets is subject, (d) result in the imposition of any Lien
(other than Permitted Liens) upon any assets of Buyer or (e) violate any Order
or Law or Regulation in effect as of the Closing Date applicable to Buyer or any
of its properties or assets. Buyer will not be required to give any notice to or
obtain any consent or waiver from any individual or entity in connection with
the execution and delivery of this Agreement or the consummation of the
transactions contemplated hereby in order to avoid a modification or termination
of, or a payment or default under, a contract or agreement with a third party.

 

4.4         Broker’s Fee. No broker, finder, agent or similar intermediary has
acted on behalf of Buyer in connection with this Agreement or the transactions
contemplated hereby, and there are no brokerage commissions, finders’ fees or
similar fees or commissions payable in connection herewith based on any
agreement, arrangement or understanding with Buyer or any action taken by or on
behalf of Buyer.

 

4.5         Legal Proceedings. There are no actions, suits, claims,
investigations or other legal proceedings pending or, to Buyer’s knowledge,
threatened against or by Buyer or any Affiliate of Buyer that challenge or seek
to prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement.

 

Article 5

REPRESENTATIONS AND WARRANTIES OF DYNASIL

 

5.1         Organization and Qualification. Dynasil is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware.

 

19

 

 

5.2         Authority to Execute and Perform Agreements. Dynasil has the
corporate power and authority to enter into, execute and deliver this Agreement
and the other Transaction Documents to which it is a party, and to perform fully
its obligations hereunder and thereunder. The execution and delivery of this
Agreement and the other Transaction Documents to which Dynasil is a party, and
the consummation of the transactions contemplated hereby and thereby, have been
duly authorized by all necessary corporate action on the part of Dynasil. This
Agreement has been, and the other Transaction Documents to which Dynasil is a
party when delivered at Closing will be, duly executed and delivered by Dynasil,
and constitute valid and binding obligations of Dynasil, enforceable against it
in accordance with their respective terms, except to the extent that
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium and other similar Laws and Regulations
affecting the enforcement of creditors’ rights generally and by general
principles of equity.

 

5.3         Broker’s Fee. No broker, finder, agent or similar intermediary has
acted on behalf of Dynasil in connection with this Agreement or the transactions
contemplated hereby, and there are no brokerage commissions, finders’ fees or
similar fees or commissions payable in connection herewith based on any
agreement, arrangement or understanding with Dynasil or any action taken by or
on behalf of Dynasil.

 

5.4         Valid Issuance of Shares. The Shares, when issued, sold and
delivered in accordance with the terms set forth in this Agreement, will be
validly issued, fully paid and nonassessable and free of restrictions on
transfer other than restrictions on transfer under the Transaction Documents,
applicable state and federal securities laws and Liens or encumbrances created
by or imposed by Parent. Assuming the accuracy of the representations of Parent
in Section 3.8 of this Agreement and the completion of any required filings
under federal or state securities laws, the Shares will be issued in compliance
with all applicable federal and state securities laws.

 

Article 6

COVENANTS AND AGREEMENTS

 

6.1         Further Assurances.

 

(a)          The Parties shall execute such documents, further instruments of
sale, transfer, conveyance, assignment and confirmation and other papers and
take such further actions as may be reasonably required or desirable to more
effectively transfer, convey and assign to Buyer, and to confirm Buyer’s title
to, all of the Purchased Assets, to put Buyer in actual possession and operating
control of the Purchased Assets and the Business, to assist Buyer in exercising
all rights with respect thereto and to carry out the purpose and intent of this
Agreement. Each Party shall use its commercially reasonable efforts to take such
other actions to ensure that, to the extent within its control or capable of
influence by it, the transactions contemplated by this Agreement shall be fully
carried out in a timely fashion. Seller will not take any action that is
intended to discourage any lessor, lessee, licensee, licensor, supplier,
customer, payor or employee of Seller or any other Person with whom Seller has a
relationship from maintaining the same relationship with Buyer after the Closing
as it maintained with Seller prior to the Closing. Seller will use commercially
reasonable efforts to refer all customer inquiries relating to the Business to
Buyer from and after the Closing.

 

20

 

 

(b)          The Parties agree to furnish or cause to be furnished to each
other, upon request, as promptly as practicable, such information and assistance
relating to the Purchased Assets as is reasonably necessary for the filing of
all Tax Returns, the making of any election related to Taxes, the preparation
for any audit by any Governmental Entity, and the prosecution or defense of any
claim, suit or proceeding relating to any Tax Return, including without
limitation any audit or Tax working papers. The Parties shall cooperate with
each other in the conduct of any audit or other proceeding related to Taxes
involving the Business and each shall execute and deliver such documents as are
necessary to carry out the intent of this Section 6.1(b). In addition, Buyer and
Seller, with respect to the documents referred to in this Section 6.1(b), agree
to maintain such records for a period of seven (7) years from the Closing Date
and each such Party agrees to afford the other reasonable access to such records
during normal business hours. Each Party will notify the other Party with
respect to such records prior to such records destruction and give the other
Party a reasonable opportunity to obtain copies of such records prior to their
destruction.

 

(c)          Notwithstanding the restrictions and covenants in Article 10, for a
period of 120 days following the closing, Parent or Seller may engage Candy
Moran, Barry Davis, Tom Lew, and Bob Naum (the “Transition Employees”) to
provide the services to Parent and Seller set forth on Exhibit E to this
Agreement. Buyer shall only make available such Transition Employees to the
extent such engagement does not interfere with Buyer’s operation of the business
following the Closing or the Transition Employees’ employment with Buyer.
Nothing herein shall require the Transition Employees to accept an engagement
with Seller or Parent.

 

6.2         Assignment of Contracts. To the extent that any lease, license,
contract, agreement, sales or purchase order, Permit or right of Seller included
in the Purchased Assets, or any claim, right or benefit arising thereunder or
resulting therefrom (each, an “Interest”), is not capable of being sold,
assigned, transferred or conveyed without causing a violation of applicable Laws
and Regulations or without the authorization, approval, consent or waiver of the
issuer thereof or the other party or parties thereto, or any other Person,
including a Governmental Entity (or if such Interest would be breached in the
event of a sale, assignment, transfer or conveyance without such approval,
consent or waiver), then this Agreement shall not, in the event such issuer or
other Person shall object to such assignment, constitute an assignment or
conveyance thereof absent such approval, consent or waiver. Seller shall
exercise commercially reasonable efforts to cooperate with Buyer, at its
request, in any reasonable and lawful arrangements designed to provide the
benefits of any such Interests to Buyer.

 

6.3         Employment of Seller Employees and Benefit Plan Matters.

 

(a)          Seller acknowledges that Buyer, at or before the Closing Date,
shall have extended offers of employment to the Seller Employees listed on
Schedule 6.3(a) (the “Designated Employees”). Seller agrees to use commercially
reasonable efforts to cause the Designated Employees to make available their
employment services to Buyer. Seller hereby consents to the hiring of such
Designated Employees by Buyer and waives any claims or rights Seller may have
against Buyer or any such Designated Employees under any non-competition,
confidentiality or employment agreement arising out of or relating to the
employment by Buyer of such Designated Employees.

 

21

 

 

(b)          On the Closing Date, Seller shall terminate the employment of all
Designated Employees who accept an offer of employment from Buyer (each, a
“Continuing Employee”) and provide such employees with written notice of
termination. On the Closing Date, Buyer may employ any of the Designated
Employees upon those terms that it may establish in its sole discretion. Seller
hereby covenants to comply with any notice obligations under any applicable
state unemployment insurance Laws and Regulations with respect to employees
whose employment is being terminated by Seller on the Closing Date.

 

(c)          After the Closing Date, Seller shall remain responsible for (i) any
and all wages, salaries and other cash compensation (including, without
limitation, accrued vacation leave, sick leave earned and vested bonuses,
commissions and other incentive-based cash compensation) payable to the Seller
Employees and any former employees, officers and consultants of Seller (“Former
Seller Employees”) for periods on and prior to the Closing Date, (ii) all
accrued and unpaid vacation or sick pay (collectively, “PTO”), (iii) any
severance, retention bonus or change in control payment payable to any of the
Seller Employees or Former Seller Employees that become due or owed as a result
of the consummation of the transactions contemplated by this Agreement, (iv)
providing COBRA continuation coverage for any Employee Plan that is a group
health plan with respect to any qualifying event that occurs on or before the
Closing Date, and (v) except as provided in clause (i) of Section 6.3(d) with
respect to certain cash compensation, any and all Liabilities relating to or
arising in connection with the Employee Plans.

 

(d)          After the Closing Date, Buyer shall become responsible for any and
all wages, salaries and other cash compensation payable to each Continuing
Employee for periods following the Closing Date on such terms and conditions as
Buyer and each Continuing Employee may agree. Buyer shall be solely responsible
for PTO after the Closing Date with respect to service after the Closing of all
Continuing Employees. Except as specifically set forth in Section 6.3(b) and
this Section 6.3(d), Buyer shall have (x) no obligation to offer employment to,
or to employ, any Seller Employee, (y) no Liability in respect of any Seller
Employee or Former Seller Employee for salary, compensation, severance, health,
welfare, retirement or other benefits arising out of employment or engagement
with Seller, and (z) the right to terminate any Continuing Employee for any
reason after the Closing Date. Subject to applicable Laws and Regulations and
the terms and conditions of the applicable benefit plans, the Continuing
Employees who were participating immediately prior to the Closing Date in the
Employee Plans for which Buyer has a corresponding benefit plan shall (i) be
eligible to participate in Buyer’s employee benefit plans (“Buyer’s Employee
Plans”) on such terms as determined by Buyer and each Continuing Employee and
(ii) receive service credit under Buyer’s Employee Plans for eligibility and
vesting purposes (but not for purposes of benefit accruals or employer
contributions) for prior service with Seller (to the extent recognized by the
Seller Employee Plans). Nothing in this Section 6.3 or elsewhere in this
Agreement shall limit the right of Buyer to amend or terminate any employee
benefit plan at any time. Buyer and Seller agree that the Seller Employees are
not third-party beneficiaries of this Agreement.

 

6.4         Use of Seller Intellectual Property. As promptly as practicable
following the Closing, Seller shall remove any Seller Intellectual Property from
letterheads and other materials remaining in its possession or under its
control, and Seller shall not use, put into use, or purport to authorize any
other Person to use after the Closing, any materials that bear any trademark,
service mark, trade dress, logo, trade name or company name contained in Seller
Intellectual Property or any trademark, service mark, trade dress, logo, trade
name or company name similar or related thereto.

 

22

 

 

6.5         Public Announcements. After the Closing Date, Seller and Parent
shall not (and Seller and Parent shall not permit any of its representatives to)
issue any press release or make any public statement regarding this Agreement,
or regarding any of the transactions contemplated by this Agreement, without
Dynasil’s and Buyer’s prior written consent, which consent shall not be
unreasonably withheld; provided that Seller and Parent may make such disclosure
if it is required to do so by applicable law.

 

6.6         Fees and Expenses. Buyer and Seller shall bear their respective
expenses incurred in connection with the preparation, execution and performance
of this Agreement, the other Transaction Documents and the transactions
contemplated hereby and thereby, including, without limitation, all fees and
expenses of agents, representatives, counsel, accountants and other advisors.

 

6.7         New York State Grant.

 

(a)          Seller received a grant in the amount of approximately $125,000
(the “Grant”) from the New York State Urban Development Corporation d/b/a Empire
State Development (“ESD”) pursuant to that certain Grant Disbursement Agreement
dated on or around September 24, 2013 by and between Seller and ESD (the “Grant
Disbursement Agreement”). Parent executed that certain Guaranty dated on or
around September 24, 2013 in favor of ESD guaranteeing all sums payable or which
may become payable under the Grant Disbursement Agreement (the “Parent
Guaranty”). Within thirty days of the Closing, Seller shall assign to Buyer all
of its right, title and interest in the Grant Disbursement Agreement, and
subject to this Section 6.7, Buyer shall assume all of the obligations of Seller
under the Grant Disbursement Agreement (the “Grant Assignment”). In connection
with the Grant Assignment, Dynasil shall enter into a guaranty agreement in
favor of ESD guaranteeing all sums payable or which may become payable under the
Grant Disbursement Agreement in a form mutually agreeable to Dynasil and ESD.

 

(b)          Following the Grant Assignment, Parent shall remain a guarantor of
the obligations arising under the Grant Disbursement Agreement pursuant to the
Parent Guaranty.

 

(c)          Following the Grant Assignment, Buyer covenants and agrees to
perform all of the obligations under the Grant Disbursement Agreement,
including, but not limited to, all reporting obligations; provided however, that
Buyer shall only be required to maintain at least six (6) employees in
Rochester, New York through December 31, 2015 (collectively, the “Buyer Grant
Obligations”).

 

(d)          Any recapture of the Grant and any penalties and interest
associated therewith, if any, based upon or arising from a breach by Buyer of
the Buyer Grant Obligations shall be the responsibility of Buyer and Dynasil,
jointly and severally (the “Buyer Parties Grant Obligation”).

 

23

 

 

(e)          Subject to the Parent Grant Cap Amount set forth in subsection (f)
below, any recapture of the Grant and any penalties and interest associated
therewith, if any, based upon or arising from something other than a breach by
Buyer of the Buyer Grant Obligations shall be the responsibility of Parent, as
guarantor (the “Parent Grant Obligation”).

 

(f)          Notwithstanding anything to the contrary contained herein, the
amount of the Parent Grant Obligation shall not exceed $100,000 and any
penalties or interest associated therewith (the “Parent Grant Cap Amount”). For
the purposes of clarification, Buyer and Dynasil, jointly and severally, shall
be solely responsible for the recapture of any grants made to Buyer by ESD under
the Grant Disbursement Agreement following the Grant Assignment.

 

Article 7

CONDITIONS PRECEDENT TO THE OBLIGATION
OF BUYER AND DYNASIL TO CLOSE

 

The obligation of Buyer and Dynasil to consummate the transactions contemplated
hereby is subject to the satisfaction by Seller or Parent, as applicable, or
waiver by Buyer, on or before the Closing Date, of the following conditions:

 

7.1         Representations, Warranties and Covenants. The representations and
warranties made by Seller and Parent in this Agreement shall have been true and
correct as of the date of this Agreement, other than representations and
warranties made as of a particular date (in which case such representations and
warranties shall be true and correct as of such date).

 

7.2         Consents. Buyer shall have received evidence of the receipt of all
authorizations and consents of others required to permit the consummation of the
transactions contemplated by this Agreement, including, but not limited to, (i)
the consent of all necessary third parties with respect to the assignment of the
Acquired Agreements, (ii) the consent of all Governmental Entities with respect
to the assignment of all Permits, and (iii) all consents listed or required to
be listed in Section 2.3 of the Seller Disclosure Schedule.

 

7.3         Corporate Certificates. Seller shall have delivered to Buyer (a) a
copy of its articles of organization, certified by the Secretary of the State of
New York, (b) a certificate, as of the most recent practicable date, of the
Secretary of the State of New York as to its good standing, and (c)
certificates, as of the most recent practicable date, as to its good standing
from each foreign jurisdiction in which it is qualified to conduct business as a
foreign limited liability company. Parent shall have delivered to Buyer (a) a
copy of its certificate of formation, certified by the Secretary of the State of
Texas, (b) a certificate, as of the most recent practicable date, of the
Secretary of the State of Texas as to its good standing, and (c) certificates,
as of the most recent practicable date, as to its good standing from each
foreign jurisdiction in which it is qualified to conduct business as a foreign
corporation.

 

24

 

 

7.4         Manager’s Certificate. Seller shall have delivered to Buyer a
certificate of its Manager, dated as of the Closing Date, in a form reasonably
satisfactory to Buyer, certifying as to (a) its operating agreement, as in
effect on and as of the Closing Date, (b) the resolutions of its managers and
members authorizing and approving the execution, delivery and performance by
Seller of this Agreement and the other Transaction Documents and the
transactions contemplated hereby and thereby, and (c) the incumbency of the
officers and/or managers of Seller executing documents executed and delivered in
connection herewith. Parent shall have delivered to Buyer a certificate of its
Manager, dated as of the Closing Date, in a form reasonably satisfactory to
Buyer, certifying as to (a) its operating agreement, as in effect on and as of
the Closing Date, (b) the resolutions of its managers and members authorizing
and approving the execution, delivery and performance by Parent of this
Agreement and the other Transaction Documents and the transactions contemplated
hereby and thereby, and (c) the incumbency of the officers and/or managers of
Parent executing documents executed and delivered in connection herewith.

 

7.5         Closing of Line of Credit. Buyer shall have closed a line of credit
with Middlesex Savings Bank on or before the Closing Date.

 

7.6         Instruments of Transfer. Seller shall have executed and delivered to
Buyer the instruments of transfer in conformity with Section 1.6.

 

7.7         FIRPTA Certificate. Parent shall have delivered to Buyer (i) a
certification of non-foreign status for Seller and Parent dated as of the
Closing Date and complying with the requirements of Treasury Regulation Section
1.1445-2(b)(2).

 

7.8         Exclusive Supply Agreement. Parent shall have delivered to Buyer an
executed copy of the Exclusive Supply Agreement in the form attached hereto as
Exhibit C (the “Exclusive Supply Agreement”).

 

7.9         Equipment Lease. Parent shall have delivered to Buyer an executed
copy of the Equipment Lease in the form attached hereto as Exhibit D (the
“Equipment Lease”) pursuant to which Parent shall lease its Chamber 9612 coating
machine to Buyer.

 

7.10       Lien Releases. Parent shall deliver to Buyer a UCC-3 Termination
Statement terminating the UCC Financing Statement (filing number
201304178156528) for the Syncrolite Security Interest.

 

Article 8

CONDITIONS PRECEDENT TO
THE OBLIGATION OF SELLER AND PARENT TO CLOSE

 

The obligation of Seller and Parent to consummate the transactions contemplated
hereby is subject to the satisfaction by Buyer and Dynasil, or waiver by Seller,
on or before the Closing Date, of the following conditions:

 

8.1         Representations, Warranties and Covenants. The representations and
warranties made by Buyer and Dynasil in this Agreement shall have been true and
correct as of the date of this Agreement, other than representations and
warranties made as of a particular date (in which case such representations and
warranties shall be true and correct as of such date). Each of Buyer and Dynasil
shall have performed and complied with all covenants and agreements required by
this Agreement to be performed or complied with by it on or prior to the Closing
Date.

 

25

 

 

8.2         Corporate Certificates. Each of Buyer and Dynasil shall have
delivered to Seller a copy of its (a) certificate of incorporation as in effect
immediately before the Closing Date, certified by the Secretary of State of the
State of Delaware, (b) a certificate, as of a recent date, of the Secretary of
State of the State of Delaware as to its corporate good standing, and
(c) certificates, as of a recent date, as to its good standing from each foreign
jurisdiction in which it is qualified to conduct business as a foreign
corporation.

 

8.3         Certificate of Secretary. Each of Buyer and Dynasil shall have
delivered to Seller a certificate of its Secretary, dated as of the Closing
Date, certifying as to (a) its bylaws, as in effect on and as of the Closing
Date, (b) the resolutions of its board of directors and stockholders, if
applicable, authorizing and approving the execution, delivery and performance of
this Agreement and the other Transaction Documents and the transactions
contemplated hereby and thereby, and (c) the incumbency of its officers
executing the documents executed and delivered in connection herewith.

 

8.4         Instruments of Transfer. Buyer shall have executed and delivered to
Seller the instruments of transfer to which it is a party in conformity with
Section 1.6.

 

8.5         Exclusive Supply Agreement. Buyer shall have delivered to Parent an
executed copy of the Exclusive Supply Agreement.

 

8.6         Equipment Lease. Buyer shall have delivered to Parent an executed
copy of the Equipment Lease.

 

Article 9

INDEMNIFICATION

 

9.1         Survival. All representations, warranties, covenants and agreements
shall survive the execution and delivery hereof and the Closing hereunder,
subject to the limitations set forth in Section 9.5.

 

9.2         Obligation of Seller and Parent to Indemnify. After the Closing
Date, Seller and Parent shall, jointly and severally, indemnify, defend and hold
harmless Buyer (and its directors, officers, stockholders, employees, agents,
Affiliates and assigns) from and against all losses, liabilities, damages,
deficiencies, costs or expenses, including interest and penalties imposed or
assessed by any judicial or administrative body and reasonable attorneys’ fees,
whether or not arising out of third-party claims and including all amounts paid
in investigation, defense or settlement of the foregoing pursuant to Article 9
(“Losses”) resulting from, based upon or relating to:

 

(a)          any misrepresentation or breach, as of the date of this Agreement
or as of the Closing Date, of any representation or warranty of Seller or Parent
contained in this Agreement, the Seller Disclosure Schedule or the other
Transaction Documents;

 

(b)          any failure to perform the Parent Grant Obligation, subject to the
Parent Grant Cap Amount;

 

26

 

 

(c)          any failure to perform any covenant or agreement of Seller or
Parent contained in this Agreement or the other Transaction Documents; and

 

(d)          any Excluded Asset or Excluded Liability.

 

9.3         Obligation of Buyer and Dynasil to Indemnify. After the Closing
Date, Buyer and Dynasil, jointly and severally, shall indemnify, defend and hold
harmless Seller and Parent (and their respective members, managers, officers,
employees, agents, Affiliates and assigns) from and against all Losses resulting
from, based upon or relating to:

 

(a)          any misrepresentation or breach, as of the date of this Agreement
or as of the Closing Date, of any representation or warranty of Buyer or Dynasil
contained in this Agreement or the other Transaction Documents;

 

(b)          any failure to perform any covenant or agreement of Buyer or
Dynasil contained in this Agreement or the other Transaction Documents;

 

(c)          any failure to perform the Buyer Grant Obligations or Buyer Parties
Grant Obligation;

 

(d)          any Liability arising out of the ownership of the Purchased Assets
or the operation of the Business by Buyer after the Closing, unless Buyer is
entitled to be indemnified pursuant to Section 9.2; and

 

(e)          any Assumed Liability.

 

9.4         Satisfaction of Indemnification Claims.

 

(a)          Subject to Section 9.5, any claim by Buyer for Losses under
Section 9.2 shall be payable by Seller and Parent, first, by cancellation by the
Escrow Agent of such whole number of the Escrow Shares as shall equal the amount
of such Losses under Section 9.2 divided by the per share average closing price
for the preceding 10 days of the Escrow Shares on the date such indemnification
payment is to be made. To the extent that the value of the Escrow Shares is
insufficient to cover the entire amount of the Losses incurred under Section
9.2, then Seller or Parent shall make payment to Buyer for any remaining amount
owed for such Losses, at the election of Seller or Parent, by either (i)
delivering Shares of Common Stock of Dynasil (other than the Grant Holdback
Shares) of such whole number as shall equal the amount of such Losses divided by
the per share average closing price for the preceding 10 days of such Shares of
Common Stock of Dynasil on the date such indemnification payment is to be made,
or (ii) delivering cash, by wire transfer, check, or other method acceptable to
Buyer.

 

(b)          Subject to the Parent Grant Cap Amount, any claim by Buyer for
Losses under Section 9.2(b) shall be payable by Seller and Parent, first, by
cancellation by the Escrow Agent of such whole number of the Grant Holdback
Shares as shall equal the amount of such Losses under Section 9.2(b) divided by
the per share average closing price for the preceding 10 days of the Grant
Holdback Shares on the date such indemnification payment is to be made. To the
extent that the value of the Grant Holdback Shares is insufficient to cover the
entire amount of the Losses incurred under Section 9.2(b), then Seller or Parent
shall make payment to Buyer for any remaining amount owed for such Losses, at
the election of Seller or Parent, by either (i) delivering Shares of Common
Stock of Dynasil of such whole number as shall equal the amount of such Losses
divided by the per share average closing price for the preceding 10 days of such
Shares of Common Stock of Dynasil on the date such indemnification payment is to
be made, or (ii) delivering cash, by wire transfer, check, or other method
acceptable to Buyer.

 

27

 

 

(c)          Subject to Section 9.5, any claim by Seller or Parent for Losses
under Section 9.3 shall be payable by Buyer in cash, by wire transfer, check or
other method acceptable to Seller and Parent.

 

9.5         Limitation on Indemnification. The indemnification obligations of
the Parties under this Article 9 shall be subject to the following limitations:

 

(a)          Time Limitations on Claims. No indemnification shall be payable
pursuant to Section 9.2(a) or 9.3(a) with respect to claims made following the
twelve (12) month anniversary of the Closing Date, except that indemnification
for claims based on any inaccuracy or breach of the representations made in
Sections 2.1, 3.2, 4.1 and 5.1 (Organization), 3.1 (Title to Seller Interests),
2.2, 3.3, 4.2 and 5.2 (Authority), 2.4 (Capitalization), 2.8 (Tax Matters), 2.10
(Properties; Title to Assets) and 2.17 (Broker’s Fee) shall be payable until the
expiration of the applicable statutes of limitation (such claims referred to
above being collectively referred to as the “Excepted Claims”).

 

(b)          Threshold on Losses. No Losses shall be paid pursuant to Section
9.2(a) or 9.3(a) unless and until the aggregate claims for Losses exceed
$50,000, after which the Party seeking indemnification hereunder (such Party,
the “Indemnified Party”) shall be entitled to all such Losses commencing from
the first dollar of all such Losses. Notwithstanding the foregoing, the
Indemnified Party shall be entitled to all Losses incurred as a result of any
Excepted Claim, commencing from the first dollar of such Losses.

 

(c)          Ceiling on Claims for Losses. Except for Losses incurred as a
result of any Excepted Claim, the maximum aggregate liability of a Party, either
Buyer and Dynasil, jointly and severally, or Seller and Parent, jointly and
severally, from whom indemnification is sought hereunder (such Party, the
“Indemnifying Party”) for indemnification under Section 9.2(a) or 9.3(a) shall
not exceed $150,000. For Losses incurred as a result of an Excepted Claim, the
maximum aggregate liability of the Indemnifying Party for indemnification under
Section 9.2(a) or 9.3(a) shall not exceed $1,500,000. All liability of Seller
and Parent for any Losses shall be calculated in the aggregate and the joint
liability of Seller and Parent shall not exceed the amounts described in this
Section. All liability of Buyer and Dynasil for any Losses shall be calculated
in the aggregate and the joint liability of Buyer and Dynasil shall not exceed
the amounts described in this Section.

 

9.6         Assertion of Claims.

 

(a)          Notice of Claim. Promptly after receipt of notice of any Losses for
which an Indemnified Party seeks indemnification hereunder, the Indemnified
Party shall give written notice thereof to the Indemnifying Party, demanding
payment, subject to Section 9.5, of an indemnification claim arising under
Section 9.2 or 9.3, as the case may be (a “Demand”). Such Demand shall describe
in reasonable detail the nature of the claim, an estimate of the amount of
Losses attributable to such claim, the basis of the Indemnified Party’s request
for indemnification under this Agreement. No delay on the part of an Indemnified
Party in notifying the Indemnifying Party under this Section 9.6 shall relieve
any Party from any obligation hereunder, except to the extent that an
Indemnified Party shall have been adversely affected by such delay.

 

28

 

 

(b)          Response to a Demand. The Indemnifying Party may reply to a Demand
made under Section 9.6(a) hereof by written notice given to the Indemnified
Party, which notice shall state (i) whether the Indemnifying Party agrees or
disagrees that the claim asserted is a valid claim under this Agreement and
agrees or disagrees with respect to the amount of the Losses in such Demand and
(ii) if the Indemnifying Party disagrees with either the validity of such claim
or the amount of such Losses, the basis for such disagreement. If Buyer is the
Indemnified Party, and if Seller or Parent does not give Buyer a notice
disputing such Demand specifying the nature and amount of such dispute within
thirty (30) days after receipt of the Demand (the “Indemnity Notice Period”), or
if Seller or Parent gives notice that such Demand is uncontested, then Seller
and/or Parent, pursuant to such Demand, shall satisfy the claim in the method
set forth in Section 9.4. If the notice from Seller or Parent admits that a
portion of the Demand is a valid claim under Section 9.2 of this Agreement and
the remaining portion of the Demand is disputed, Seller or Parent shall satisfy
only such portion of the Demand that is undisputed, and the disputed portion of
such Demand shall be resolved in accordance with Section 9.6(c).

 

(c)          Disputed Claims. If the notice given by the Indemnifying Party as
provided in Section 9.6(b) hereof disputes all or part of the claim or claims
asserted in the Demand by the Indemnified Party or the amount of Losses thereof,
within the Indemnity Notice Period (a “Disputed Claim”), then, to the extent of
the disputed portion of the Demand, the Demand shall be treated as a Disputed
Claim and, if Buyer is the Indemnified Party, the Escrow Release Date or the
Grant Holdback Release Date, as applicable, has not occurred, the Escrow Shares
or the Grant Holdback Shares, as applicable, shall be held by the Escrow Agent
until the final adjudication of the Disputed Claim by Seller and Buyer. The
Parties hereto shall make a reasonable good faith effort to resolve their
differences for a period of thirty (30) days following the Indemnity Notice
Period asserting a Disputed Claim.

 

(d)          Third Party Claims. Promptly after receipt of any assertion of
Losses by any third party (“Third Party Claims”) that might give rise to any
Losses for which indemnification may be sought pursuant to Section 9.2 or 9.3,
the Indemnified Party shall promptly give written notice of such Third Party
Claim (a “Notice of Third Party Claim”) to the Indemnifying Party, which Notice
shall state the (i) nature, basis and facts giving rise to such Third Party
Claim, (ii) the specific representation(s), warranty(ies) or covenant(s) with
respect to which such Third Party Claim is made, (iii) the amount of Losses or
the estimated amount thereof to the extent feasible, and (iv) the amount of
liability asserted against the Indemnifying Party by reason of the Third Party
Claim. Such Notice of Third Party Claim shall be accompanied by copies of all
relevant documentation with respect to such Third Party Claim, including,
without limitation, any summons, complaint or other pleading that may have been
served, any written demand and any other relevant document or instrument.
Notwithstanding the foregoing, the failure to provide notice as aforesaid to the
Indemnifying Party will not relieve the Indemnifying Party from any liability
which it may have to the Indemnified Party under this Agreement or otherwise
except to the extent that an Indemnifying Party shall have been adversely
affected by such failure.

 

29

 

 

(e)          Defense of Third Party Claims. The Indemnifying Party may elect to
defend any Third Party Claim with counsel of its own choosing, reasonably
acceptable to the Indemnified Party, within thirty (30) days after receipt of
the Notice of Third Party Claim by the Indemnifying Party (the “Election to
Defend”), and shall act reasonably and in accordance with its good faith
business judgment in handling such Third Party Claim, provided that no Third
Party Claim may be settled without the consent of the Indemnified Party, which
shall not be unreasonably withheld or delayed, and provided that such claim is
defended actively and diligently. An election to assume the defense of such
claim or demand shall be an admission that such claim is within the scope of the
indemnification obligations hereunder of the Indemnifying Party. If the
Indemnifying Party chooses not to defend any Third Party Claim by failure to
deliver on a timely basis the Election to Defend or by failure to actively and
diligently defend such claim, the Indemnified Party may defend against such
Third Party Claim. The Indemnified Party may consent to the entry of any
judgment or enter into any settlement with respect to the Third Party Claim and
seek indemnification pursuant to this Article 9 for Losses resulting from such
Third Party Claim; provided, that the Indemnified Party shall provide prior
written notice to the Indemnifying Party of such entry into a judgment or
settlement to the extent reasonably practical, and if not reasonably practical,
promptly thereafter. In addition, if the Indemnifying Party has assumed defense
of the Third Party Claim and if a potential or actual conflict of interest shall
exist or if different defenses shall be available between Seller and Buyer, then
the Indemnified Party shall be entitled to retain separate legal counsel and
submit the fees and expenses of such counsel as part of a Demand pursuant to
Section 9.2 or 9.3, as applicable. Notwithstanding the foregoing, the
Indemnified Party shall at all times have the right to fully participate in such
defense at its own expense directly or through counsel. Each Party shall make
available to each other and their counsel and accountants all books and records
and information relating to any Third Party Claim, keep each other fully
apprised as to the details and progress of all proceedings relating thereto and
render to each other such assistance as may be reasonably required for the
proper and adequate defense of any Third Party Claim.

 

9.7         Tax Treatment. The Parties agree to treat all payments made by or
deemed to be made by a Party under this Article 9 as adjustments to the Purchase
Price hereunder unless otherwise required by applicable law.

 

Article 10

NON-COMPETITION AND NON-SOLICITATION COVENANTS

 

10.1       Non-Competition and Non-Solicitation. As further consideration for
the purchase and sale of the Purchased Assets and the other transactions
contemplated by this Agreement:

 

(a)          For a period ending on the three (3) year anniversary of the
Closing Date (the “Restriction Period”), neither Seller nor Parent shall, and
each shall require their respective Affiliates not to, directly or indirectly,
(i) develop, market, manufacture or sell any goods or services that compete with
Buyer in the Business or (ii) engage in any business competitive to the
Business; provided, however, the Parties agree that Seller and Parent and their
respective Affiliates may engage in selling or reselling dichroic coatings on
flexible film substrates for theatrical lighting and those certain other
activities set forth on Section 10.1 of the Seller Disclosure Schedule, which
will not be in violation of the covenants set forth in this Section; and

 

30

 

 

(b)          Seller and Parent also agree during the Restriction Period, not to,
directly or indirectly:

 

(i)          employ or hire any person who is a Designated Employee or is, as of
the Closing Date, or becomes thereafter, an employee of Buyer and any of its
Affiliates (each such individual, a “Restricted Person”), provided, however,
neither Seller nor Parent shall be precluded from hiring any Restricted Person
who responds to any public advertisement placed by Seller or Parent or who
otherwise contacts Seller or Parent on his or her own initiative, in each case
without any direct or indirect solicitation by Seller or Parent;

 

(ii)         call upon, solicit or communicate with any Restricted Person for
the purpose or with the intent of enticing, or in a manner reasonably likely to
entice, such Restricted Person away from Buyer; or

 

(iii)        call upon, solicit or communicate with any Person who is, as of the
Closing Date, who becomes at any time after the Closing Date, or who has been,
within two (2) years prior to the Closing Date, a customer of Seller or Buyer or
any of their respective Affiliates for the purpose of soliciting or selling
services in direct or indirect competition with the Business.

 

10.2       Confidentiality. Each of Seller and Parent recognizes that the
Purchased Assets include Confidential Information regarding the Business, that
in connection with the transactions contemplated by this Agreement certain other
Confidential Information of Buyer may be disclosed to Seller, and that the use
or disclosure of the Confidential Information by Seller or third parties would
cause Buyer substantial losses and damages and for which no remedy at law would
be adequate. Accordingly, Seller and Parent covenant and agree with Buyer not to
at any time, directly or indirectly, use, disclose or publish, or permit other
Persons (including Affiliates of Seller), to directly or indirectly use,
disclose or publish, any Confidential Information, unless (a) such information
is or becomes generally known to the public through no fault of Seller or
Parent, (b) the disclosing party is advised in writing by counsel that
disclosure is required by law or the order of any Governmental Entity of
competent jurisdiction under color of law, or (c) the disclosing party
reasonably believes (based on written advice of counsel) that such disclosure is
required in connection with the defense of a lawsuit; provided, that prior to
disclosing any information pursuant to clause (b) or (c) above, such Person
shall give prior written notice thereof to Buyer and provide Buyer with the
opportunity to contest or limit such disclosure and shall cooperate with efforts
to prevent such disclosure. No Party shall divulge, disclose or communicate to
others in any manner whatsoever, information or statements which disparage or
are intended to disparage the Business or any other Party or its Affiliates or
their respective business reputations.

 

10.3       Reasonable Restraint. The Parties agree that the foregoing covenants
in this Article 10 impose a reasonable restraint on Seller in light of the
activities and business of the Buyer on the date of the execution of this
Agreement and the current plans of Buyer.

 

31

 

 

10.4       Severability; Reformation. The covenants in this Article 10 are
severable and separate, and the unenforceability of any specific covenant shall
not affect the provisions of any other covenant. Moreover, in the event any
court of competent jurisdiction shall determine that the scope, time or
territorial restrictions set forth are unreasonable, then it is the intention of
the Parties that such restrictions be enforced to the fullest extent which the
court deems reasonable, and the Agreement shall thereby be reformed.

 

10.5       Independent Covenant. All of the covenants in this Article 10 shall
be construed as an agreement independent of any other provision in this
Agreement, and the existence of any claim or cause of action of Seller against
Buyer, whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by Buyer of such covenants. The Parties expressly
acknowledge that the terms and conditions of this Article 10 are independent of
the terms and conditions of any other agreements entered into in connection with
this Agreement. It is specifically agreed that the periods set forth in this
Article 10 during which the agreements and covenants made in this Article 10
shall be effective, shall be computed by excluding from such computation any
time during which the Person bound by such agreement or covenant is found by a
court of competent jurisdiction to have been in violation of any provision of
this Article 10. The covenants contained in this Article 10 shall not be
affected by any breach of any other provision hereof by any Party hereto.

 

10.6       Materiality. Each of the Parties hereto hereby agrees that the
covenants set forth in this Article 10 are a material and substantial part of
the transactions contemplated by this Agreement and are supported by adequate
consideration.

 

Article 11

DEFINITIONS

 

In addition to terms defined elsewhere in this Agreement, the following terms
when used in this Agreement shall have the respective meanings set forth below:

 

“Acquired Agreements” has the meaning set forth in Section 1.1(f).

 

“Action” means any claim, demand, action, cause of action, chose in action,
right of recovery, right of set-off, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Entity.

 

“Affiliate” means, with respect to a specified Person, any other Person which,
directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such Person, and without limiting
the generality of the foregoing, includes, with respect to the specified Person:
(a) any other Person which beneficially owns or holds 50% or more of the
outstanding voting securities or other securities convertible into voting
securities of such Person, (b) any other Person of which the specified Person
beneficially owns or holds 50% or more of the outstanding voting securities or
other securities convertible into voting securities, or (c) any director,
manager, officer or employee of such Person.

 

“Agreement” has the meaning set forth in the recitals to this Agreement.

 

32

 

 

“Allocation Schedule” has the meaning set forth in Section 1.8.

 

“Assumed Liabilities” has the meaning set forth in Section 1.3(a).

 

“Assumption Agreement” has the meaning set forth in Section 1.6.

 

“Bill of Sale” has the meaning set forth in Section 1.6.

 

“Business” has the meaning set forth in the recitals to this Agreement.

 

“Buyer” has the meaning set forth in the recitals to this Agreement.

 

“Buyer’s Employee Plans” has the meaning set forth in Section 6.3(d).

 

“Cash Purchase Price” has the meaning set forth in Section 1.4(c).

 

“CERCLA” has the meaning set forth in Section 2.15(b).

 

“Closing” has the meaning set forth in Section 1.7.

 

“Closing Date” has the meaning set forth in Section 1.7.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Common Stock” has the meaning set forth in the recitals to this Agreement.

 

“Confidential Information” shall mean (i) the provisions of this Agreement, the
other Transaction Documents and any other agreements, documents or instruments
delivered in connection with, or the substance of any discussions or
communications among the Parties regarding, the transactions contemplated hereby
and thereby and (ii) all non-public information regarding the Business,
including but not limited to all information acquired by Buyer and Dynasil in
connection with this Agreement and the other Transaction Documents and the
transactions contemplated hereby and thereby that has not been disclosed or
generally been made available to the public, and including but not limited to
all information with respect to Buyer’s or Seller’s present or future business,
operations, services, research, inventions, discoveries, drawings, designs,
plans, processes, models, technical information, facilities, methods, trade
secrets, copyrights, software, source code, systems, patents, procedures,
manuals, specifications, any other intellectual property, confidential reports,
price lists, pricing formulas, customer lists, financial information (including
the revenues, costs, or profits associated with any of Buyer’s or Seller’s
services), business plans, lease structure, projections, prospects,
opportunities or strategies, acquisitions or mergers, advertising or promotions,
personnel matters, legal matters, any other confidential and proprietary
information, and any other information not generally known outside Seller or
Buyer that may be of value to Buyer but excluding any information already
properly in the public domain and available to the public. “Confidential
Information” also includes confidential and proprietary information and trade
secrets that third parties entrust or entrusted to Seller on or prior to the
Closing Date or in connection with the Business in confidence.

 

33

 

 

“Continuing Employee” has the meaning set forth in Section 6.3(b).

 

“Contracts” has the meaning set forth in Section 2.12(a).

 

“Demand” has the meaning set forth in Section 9.6(a).

 

“Designated Employees” has the meaning set forth in Section 6.3(a).

 

“Disputed Claim” has the meaning set forth in Section 9.6(c).

 

“Dynasil” has the meaning set forth in the recitals to this Agreement.

 

“Election to Defend” has the meaning set forth in Section 9.6(e).

 

“Employee Plans” has the meaning set forth in Section 2.14(a).

 

“Environmental Laws” means any foreign, federal, state or local laws (including
common law), regulations, codes, rules, orders, ordinances, Permits,
requirements and final governmental determinations pertaining to the
environment, pollution, radiation or protection of human health, safety or the
environment, as adopted or in effect in the jurisdictions in which the
applicable site or premises are located, including without limitation, the
Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended by the Superfund Amendments and Reauthorization Act of 1986, 42 U.S.C. §
9601 et seq.; the Emergency Planning and Community Right-to-Know Act, 42 U.S.C.
§ 11001 et seq.; the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et
seq.; the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the
Federal Clean Air Act, 42 U.S.C. Section 7401 et seq.; the Federal Insecticide,
Fungicide and Rodenticide Act, 7 U.S.C. § 136 et seq.; the Toxic Substance
Control Act, 15 U.S.C. § 2601 et seq.; the Oil Pollution Act of 1990, 33 U.S.C.
§ 1001 et seq.; the Hazardous Materials Transportation Act, as amended, 49
U.S.C. § 1801 et seq.; the Atomic Energy Act, as amended 42 U.S.C. § 2011 et
seq.; the Occupational Safety and Health Act, as amended, 29 U.S.C. § 651 et
seq.; the Federal Food, Drug and Cosmetic Act, as amended 21 U.S.C. § 301 et
seq. (insofar as it regulates employee exposure to Hazardous Materials), and any
state or local statute of similar effect; and including without limitation any
laws relating to protection of safety, health or the environment which regulate
the use of radiological and biological agents or substances including medical or
infectious wastes as any such laws have been amended.

 

“Equipment Lease” has the meaning set forth in Section 7.9.

 

“ERISA” has the meaning set forth in Section 2.14(a).

 

“ERISA Affiliate” means (i) any corporation included with Seller in a controlled
group of corporations within the meaning of Section 414(b) of the Code; (ii) any
trade or business (whether or not incorporated) that is under common control
with Seller within the meaning of Section 414(c) of the Code; (iii) any member
of an affiliated service group of which Seller is a member within the meaning of
Section 414(m) of the Code; or (iv) any other Person treated as aggregated with
Seller under Section 414(o) of the Code.

 

“Escrow Agent” has the meaning set forth in Section 1.5(b).

 

34

 

 

“Escrow Funds” has the meaning set forth in Section 1.5(b).

 

“Escrow Release Date” has the meaning set forth in Section 1.5(b).

 

“Escrow Shares” has the meaning set forth in Section 1.5(b).

 

“ESD” shall have the meaning set forth in Section 6.7.

 

“Excepted Claims” has the meaning set forth in Section 9.5(a).

 

“Excluded Assets” has the meaning set forth in Section 1.2.

 

“Excluded Liabilities” has the meaning set forth in Section 1.3(b).

 

“Exclusive Supply Agreement” has the meaning set forth in Section 7.8.

 

“Former Seller Employees” has the meaning set forth in Section 6.3(c).

 

“GAAP” means United States generally accepted accounting principles and
practices in effect from time to time.

 

“Governmental Entity” means any federal, state, regional, provincial, county,
city, municipal, whether foreign or domestic, court, arbitrator or other
tribunal, or governmental, regulatory, legislative or administrative body, or
self-regulated organization or other non-governmental regulatory authority or
quasi-governmental authority.

 

“Grant” shall have the meaning set forth in Section 6.7.

 

“Grant Disbursement Agreement” shall have the meaning set forth in Section 6.7.

 

“Grant Holdback Fund” shall have the meaning set forth in Section 1.5(b).

 

“Grant Holdback Release Date” shall have the meaning set forth in Section
1.5(b).

 

“Grant Holdback Shares” shall have the meaning set forth in Section 1.5(b).

 

“Hazardous Materials” means (a) any chemicals, materials or substances defined
as or included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “extremely hazardous wastes,” “restricted hazardous
wastes,” “toxic substances,” “toxic pollutants,” “hazardous air pollutants,”
“contaminants,” “toxic chemicals,” “toxins,” “hazardous chemicals,” “extremely
hazardous substances,” “pesticides,” “oil” or related materials as defined in
any applicable Environmental Law, or (b) any petroleum or petroleum products,
oil, natural or synthetic gas, radioactive materials, asbestos-containing
materials, polychlorinated bi-phenals, urea formaldehyde foam insulation,
radiation, radon, and any other substance defined or designated or otherwise
regulated as hazardous, toxic or harmful to human health, safety or the
environment under any Environmental Law.

 

35

 

 

“Indebtedness” means, with respect to any Person, (a) all indebtedness of such
Person, whether or not contingent, for borrowed money, (b) all obligations of
such Person for the deferred purchase price of property or services, (c) all
indebtedness secured by a purchase money mortgage or other Lien to secure all or
part of the purchase price of property subject to such Lien, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of seller or lender under such agreement in the
event of default are limited to repossession or sale of such property), (e) all
obligations of such Person as lessee under leases that have been or should be,
in accordance with GAAP, recorded as capital leases, (f) all obligations,
contingent or otherwise, of such Person under acceptance, letter of credit or
similar facilities, (g) all obligations of such Person to purchase, redeem,
retire, decease or otherwise acquire for value any securities of such Person or
any warrants, rights or options to acquire such securities, (h) all indebtedness
of others referred to in clauses (a) through (g) above guaranteed directly or
indirectly in any manner by such Person, or in effect guaranteed directly or
indirectly by such Person through an agreement to pay or purchase such
indebtedness or to advance or supply funds for the payment or purchase of such
indebtedness, or otherwise to assure a creditor against loss.

 

“Indemnified Party” has the meaning set forth in Section 9.5(b).

 

“Indemnifying Party” has the meaning set forth in Section 9.5(c).

 

“Indemnity Notice Period” has the meaning set forth in Section 9.6(b).

 

“Intellectual Property Rights” has the meaning set forth in Section 2.11(c).

 

“Interest” has the meaning set forth in Section 6.2.

 

“Laws and Regulations” means all laws, statutes, ordinances, rules, regulations,
policies, and Orders of any Governmental Entity.

 

“Liabilities” means any and all debts, liabilities, obligations or commitments
of any kind or nature, whether accrued or fixed, known or unknown, absolute or
contingent, matured or unmatured, disputed or undisputed, liquidated or
unliquidated or determined or determinable, including, without limitation, those
arising under any Laws and Regulations (including, without limitation, any
Environmental Law), Action or Order, Liabilities for Taxes and those Liabilities
arising under any Acquired Agreement.

 

“Liens” means any claim, mortgage, pledge, security interest, attachment,
encumbrance, lien (statutory or otherwise), or charge of any kind (including any
agreement to give any of the foregoing).

 

“Litigation” means any civil, criminal or administrative action, cause of
action, suit, arbitration, claim, complaint, investigation, inquiry, demand,
demand letter, notices of violation or proceeding, whether at law or at equity,
before or by any Governmental Entity.

 

“Losses” has the meaning set forth in Section 9.2.

 

“Notice of Third Party Claim” has the meaning set forth in Section 9.6(d).

 

36

 

 

“Order” shall mean any judgment, order, writ, injunction, ruling, stipulation,
determination, award or decree of or by, or any settlement under the
jurisdiction of, any Governmental Entity.

 

“Organizational Documents” has the meaning set forth in Section 2.1.

 

“Parent” has the meaning set forth in the recitals to this Agreement.

 

“Parties” has the meaning set forth in the recitals to this Agreement.

 

“Permits” has the meaning set forth in Section 2.16.

 

“Permitted Liens” means (a) statutory liens of landlords, liens of carriers,
warehousepersons, mechanics and material persons incurred in the ordinary course
of business for sums (i) not yet due and payable or (ii) being contested in good
faith, (b) liens incurred or deposits made in connection with workers’
compensation, unemployment insurance and other similar types of social security
programs or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, performance and return of
money bonds and similar obligations, in each case in the ordinary course of
business, consistent with past practice, (c) easements, rights-of-way,
restrictions and other similar charges or encumbrances, in each case, which do
not interfere with the ordinary conduct of Business and do not materially
detract from the value of the property upon which such encumbrance exists, (d)
liens for Taxes not yet due and payable, (e) liens, assessments and governmental
charges not yet due and payable, (f) liens arising pursuant to the Acquired
Agreements, and with respect to each of clauses (a) through (f), none of which
would materially impair the Purchased Assets or Buyer’s operation of the
Business.

 

“Person” means any natural person, corporation, limited liability company,
unincorporated organization, partnership, association, joint stock company,
joint venture, trust or any other entity.

 

“PTO” has the meaning set forth in Section 6.3(c).

 

“Purchase Price” has the meaning set forth in Section 1.4(c).

 

“Purchased Assets” has the meaning set forth in Section 1.1.

 

“Registered Intellectual Property” has the meaning set forth in Section 2.11(d).

 

“Release” has the meaning specified in CERCLA.

 

“Restricted Person” has the meaning set forth in Section 10.1(b)(i).

 

“Restriction Period” has the meaning set forth in Section 10.1(a).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Seller” has the meaning set forth in the recitals to this Agreement.

 

37

 

 

“Seller Balance Sheet” has the meaning set forth in Section 2.5(a).

 

“Seller Balance Sheet Date” has the meaning set forth in Section 2.5(a).

 

“Seller Disclosure Schedule” has the meaning set forth in the recitals to
Article 2.

 

“Seller Employees” has the meaning set forth in Section 2.13.

 

“Seller Financial Statements” has the meaning set forth in Section 2.5(a).

 

“Seller Intellectual Property” has the meaning set forth in Section 2.11(b).

 

“Seller Interests” has the meaning set forth in Section 3.1.

 

“Seller Interim Balance Sheet” has the meaning set forth in Section 2.5(a).

 

“Seller Interim Balance Sheet Date” has the meaning set forth in Section 2.5(a).

 

“Seller Material Adverse Effect” means any circumstance, change in, or effect
on, Seller or the Business that, individually or in the aggregate with any other
circumstances, changes in, or effects on, Seller or the Business (a) is, or
could be, materially adverse to the business, operations, assets or Liabilities,
employee relationships, customer or supplier relationships, prospects, results
of operations or the condition (financial or otherwise) of the Business, or
(b) could materially adversely affect the ability of Buyer to operate or conduct
the Business in the manner in which it is currently operated or conducted by
Seller, but excluding any effect or change arising from changes (i) in general
conditions in the industry after the date of this Agreement that do not
disproportionately affect the Business as compared to other similarly situated
businesses in the industry operating in the United States, (ii) resulting from
the announcement or pendency of the transactions contemplated by this Agreement,
or (iii) resulting from compliance by Seller and Parent with the terms of, or
the taking of all actions contemplated or permitted by, this Agreement.

 

“Shares” has the meaning set forth in Section 1.4(b).

 

“Stock Purchase Price” has the meaning set forth in Section 1.4(b).

 

“Subsidiary” or “Subsidiaries” of a specified Person means any Person, (i) of
which a Person or any subsidiary is a general partner or (ii) at least 50% of
the securities or other interests having voting power to elect a majority of the
board of directors, managers or others performing similar functions with respect
to such corporation, partnership or other organization are directly or
indirectly owned or controlled by a Person or by any subsidiary, or by a Person
and one or more subsidiaries.

 

“Syncrolite Promissory Note” means that certain Promissory Note made by Seller
in favor of Parent dated April 17, 2013 in the original principal amount of
$1,371,344.74.

 

38

 

 

“Syncrolite Security Agreement” means that certain Security Agreement between
Seller and Parent dated as of April 17, 2013 which secures Seller’s obligations
under the Syncrolite Promissory Note.

 

“Syncrolite Security Interest” means the security interest granted by Seller in
favor of Parent pursuant to the Syncrolite Security Agreement.

 

“Tax” or “Taxes” has the meaning set forth in Section 2.8(a).

 

“Tax Return” has the meaning set forth in Section 2.8(a).

 

“Third Party Claims” has the meaning set forth in Section 9.6(d).

 

“Transaction Documents” has the meaning set forth in Section 2.2.

 

“Transfer Agent” shall mean Continental Stock Transfer & Trust Co., Dynasil’s
transfer agent.

 

“Transfer Taxes” has the meaning set forth in Section 1.9.

 

Article 12

MISCELLANEOUS

 

12.1       Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, sent by
electronic mail or facsimile transmission, sent by nationally recognized
overnight courier services or sent by certified, registered or express mail,
postage prepaid, provided that in the case of notices delivered by electronic
mail or facsimile transmission, a copy of such notice is also delivered
personally or sent by courier or mail in accordance with this Section 12.1. Any
such notice shall be deemed given when so delivered personally or sent by
electronic mail or facsimile transmission, received the next day if sent by an
overnight courier service or, if mailed, two (2) days after the date of deposit
in the United States mail, as follows:

 

If to Buyer or Dynasil to: Dynasil Corporation of America   44 Hunt Street  
Watertown, MA 02472   Attn:  Peter Sulick   Facsimile:  617.668.6890  
Email:  psulick@dynasil.com     With a copy to: Edwards Wildman Palmer LLP   111
Huntington Avenue   Boston, MA  02199   Attn: Matthew J. Gardella  
Facsimile:  866.955.8776   Email:  mgardella@edwardswildman.com

 

39

 

 

 

If to Seller or Parent to: Syncrolite, LLC   2025 Royal Lane, Suite 370  
Dallas, TX 75229   Attn:  Jerry Trojan   Facsimile:  (214) 350-8051  
Email:  jtrojan@syncrolite.com     With a copy to: McAfee & Taft A Professional
Corporation   10th Floor, Two Leadership Square   211 N. Robinson   Oklahoma
City, Oklahoma 73102   Attn:  Bonner J. Gonzalez   Facsimile:  (405) 228-7347  
Email:  bonner.gonzalez@mcafeetaft.com

 

Either Party may by notice given in accordance with this Section 12.1 to the
other Party designate another address or person for receipt of notices
hereunder.

 

12.2       Entire Agreement. This Agreement (including the Exhibits and
Schedules hereto) and the other Transaction Documents contain the entire
agreement between the Parties with respect to the purchase of the Purchased
Assets and related transactions, and supersede all prior agreements, written or
oral, with respect thereto, including without limitation the Letter of Intent
between Dynasil and Parent dated March 28, 2014.

 

12.3       Governing Law. This Agreement (including any claim or controversy
arising out of or relating to this Agreement) shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to conflict
of law principles that would result in the application of any law other than the
laws of the State of Delaware, and shall be deemed a Delaware agreement executed
under seal.

 

12.4       Binding Effect; No Assignment; No Third-Party Beneficiaries. This
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns. This Agreement is not
assignable without the prior written consent of the other Party hereto. Nothing
in this Agreement, express or implied, is intended to or shall confer upon any
other Person any right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

 

12.5       Article, Section Headings, Construction. The headings of Articles and
Sections in this Agreement are provided for convenience only and will not affect
its construction or interpretation. Unless otherwise specified, all references
to “Article,” “Articles,” “Section” or “Sections” refer to the corresponding
Article, Articles, Section or Sections of this Agreement. The Exhibits and
Schedules are a part of this Agreement as if fully set forth herein. All words
used in this Agreement will be construed to be of such gender or number, as the
circumstances require. Unless otherwise expressly provided, the word “including”
does not limit the preceding words or terms.

 

40

 

 

12.6         Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. Counterparts may be
exchanged by facsimile or other electronic transmission if mutually agreed by
the Parties.

 

12.7         Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable. The
Parties further agree to replace such invalid or unenforceable provision of this
Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the economic, business and other purposes of such invalid or
unenforceable provision.

 

12.8         Submission to Jurisdiction; Waiver. Each Party irrevocably agrees
that any legal action or proceeding with respect to this Agreement or for
recognition and enforcement of any judgment in respect hereof brought by another
Party hereto or its successors or assigns shall be brought and determined in the
state or federal courts within the State of Delaware, and each Party hereby
irrevocably submits with regard to any action or proceeding for itself and in
respect to its property, generally and unconditionally, to the nonexclusive
jurisdiction of the aforesaid courts. Each Party hereby irrevocably waives, and
agrees not to assert, by way of motion, as a defense, counterclaim or otherwise,
in any action or proceeding with respect to this Agreement, (a) any claim that
it is not personally subject to the jurisdiction of the above-named courts for
any reason other than the failure to lawfully serve process, (b) that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise), and (c) to the fullest extent permitted by
applicable law, that (i) the suit, action or proceeding in any such court is
brought in an inconvenient forum, (ii) the venue of such suit, action or
proceeding is improper and (iii) this Agreement, or the subject matter hereof,
may not be enforced in or by such courts.

 

12.9         Waiver Of Jury Trial. EACH PARTY HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTY
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 12.9.

 

12.10         Amendment; Waiver. This Agreement may only be amended by a written
instrument signed by all of the Parties.  Any Party may waive the obligations of
another Party hereunder or any conditions to its own obligations, in each case
only to the extent such obligations and conditions are intended for the waiving
Party’s benefit.

 

41

 

 

12.11         Enforcement. The Parties recognize and agree that if for any
reason any of the provisions of this Agreement, including without limitation
Article 10 hereof, are not performed in accordance with their specific terms or
are otherwise breached, immediate and irreparable harm or injury would be caused
for which money damages would not be an adequate remedy. Accordingly, each Party
agrees that in addition to other remedies the other Parties shall be entitled to
an injunction restraining any violation or threatened violation of the
provisions of this Agreement. In the event that any action shall be brought in
equity to enforce the provisions of the Agreement, no Party will allege, and
each Party hereby waives the defense, that there is an adequate remedy at law.

 

12.12         Authority to Act on Behalf of Seller. Seller and Parent (the
“Selling Parties”) each acknowledge and agree that each of the Selling Parties
is hereby authorized to give any and all instructions and take any and all
actions that may be given or taken by or on behalf of either of the Selling
Parties in connection with this Agreement and the transactions contemplated
hereby, including without limitation all actions necessary or appropriate in
connection with the defense and/or settlement of any claims for which either of
the Selling Parties may be required to indemnify Buyer pursuant to Article 9
hereof. Buyer shall be entitled to rely conclusively on the instructions of
either of the Selling Parties as instruction given on behalf of both Selling
Parties, and no Party hereto shall have any cause of action against Buyer for
any action taken by Buyer in reliance upon the instructions of either of the
Selling Parties.

 

12.13         Rules of Construction. The Parties agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any law, regulation, holding or ruling
of construction providing that ambiguities in an agreement or other document
will be construed against the Party drafting such agreement or document.

 

[Remainder of page intentionally left blank]

 

42

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above.

 

  BUYER:         EVAPORATED METAL FILMS CORPORATION         By:       Name: Paul
M. Schulz     Title:  President         DYNASIL:         DYNASIL CORPORATION OF
AMERICA         By:       Name:  Peter Sulick     Title:  Interim President and
Interim CEO         SELLER:         DICHROTEC THIN FILMS, LLC         By:      
Name:  Jonathan Adamson     Title:  Manager         PARENT:         SYNCROLITE,
LLC         By:       Name:  Jonathan Adamson     Title:  Manager

 

43

